UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-781 Name of Registrant: The Putnam Fund for Growth and Income Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President The Putnam Fund for Growth and Income One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : The Putnam Fund for Growth and Income 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP9 88579Y101 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Linda Alvarado Mgmt For For For 2 Elect George Buckley Mgmt For For For 3 Elect Vance Coffman Mgmt For For For 4 Elect Michael Eskew Mgmt For For For 5 Elect W. James Farrell Mgmt For For For 6 Elect Herbert Henkel Mgmt For For For 7 Elect Edward Liddy Mgmt For For For 8 Elect Robert Morrison Mgmt For For For 9 Elect Aulana Peters Mgmt For For For 10 Elect Robert Ulrich Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 13 Shareholder Proposal Regarding ShrHoldr Against Against For Restricting Executive Compensation Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP9 002824100 04/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Alpern Mgmt For For For 1.2 Elect Roxanne Austin Mgmt For For For 1.3 Elect William Daley Mgmt For For For 1.4 Elect W. James Farrell Mgmt For For For 1.5 Elect H. Laurance Fuller Mgmt For For For 1.6 Elect William Osborn Mgmt For For For 1.7 Elect David Owen Mgmt For For For 1.8 Elect W. Ann Reynolds Mgmt For For For 1.9 Elect Roy Roberts Mgmt For For For 1.10 Elect Samuel Scott III Mgmt For For For 1.11 Elect William Smithburg Mgmt For For For 1.12 Elect Glenn Tilton Mgmt For For For 1.13 Elect Miles White Mgmt For For For 2 APPROVAL OF THE ABBOTT Mgmt For Against Against LABORATORIES 2009 INCENTIVE STOCK PROGRAM 3 2009 Employee Stock Purchase Mgmt For For For Plan 4 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITORS 5 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ANIMAL TESTING 6 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For HEALTH CARE PRINCIPLES 7 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE Accenture Ltd. Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE Mgmt For Against Against BOARD OF DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: MARJORIE MAGNER 6 Ratification of Auditor Mgmt For Against Against Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP9 H0023R105 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Atieh Mgmt For Against Against 2 Elect Mary Cirillo Mgmt For Against Against 3 Elect Bruce Crockett Mgmt For Against Against 4 Elect Thomas Neff Mgmt For Against Against 5 Annual Report Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Consolidated Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Ratification of Board Acts Mgmt For For For 10 Amendments to Articles Mgmt For For For 11 Appointment of Auditor Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Appointment of Special Auditor Mgmt For For For 14 Reduction in Par Value Mgmt For For For Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP9 G0070K103 07/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL G. ATIEH TO TERM EXPIRING IN 2009. 2 ELECTION OF DIRECTOR: MARY Mgmt For Against Against A. CIRILLO TO TERM EXPIRING IN 2009. 3 ELECTION OF DIRECTOR: Mgmt For Against Against BRUCE L. CROCKETT TO TERM EXPIRING IN 2009. 4 ELECTION OF DIRECTOR: Mgmt For Against Against THOMAS J. NEFF TO TERM EXPIRING IN 2009. 5 ELECTION OF DIRECTOR: GARY Mgmt For Against Against M. STUART TO TERM EXPIRING IN 2009. 6 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT M. HERNANDEZ TO TERM EXPIRING IN 2010. 7 ELECTION OF DIRECTOR: PETER Mgmt For Against Against MENIKOFF TO TERM EXPIRING IN 2010. 8 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT RIPP TO TERM EXPIRING IN 2010. 9 ELECTION OF DIRECTOR: Mgmt For Against Against DERMOT F. SMURFIT TO TERM EXPIRING IN 2010. 10 ELECTION OF DIRECTOR: EVAN Mgmt For Against Against G. GREENBERG TO TERM EXPIRING IN 2011 11 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against A. KROL TO TERM EXPIRING IN 2011. 12 ELECTION OF DIRECTOR: LEO F. Mgmt For Against Against MULLIN TO TERM EXPIRING IN 2011. 13 ELECTION OF DIRECTOR: Mgmt For Against Against OLIVIER STEIMER TO TERM EXPIRING IN 2011. 14 De-Registration from the Cayman Mgmt For For For Islands 15 Requirement of the Preparation of a Mgmt For For For Special Purpose Unconsolidated Balance Sheet 16 Amendment to Par Value Mgmt For For For 17 Registration of the Company in Mgmt For For For Zurich, Switzerland 18 APPROVAL OF THE NAME OF Mgmt For For For THE COMPANY 19 APPROVAL OF THE CHANGE OF Mgmt For For For THE PURPOSE OF THE COMPANY 20 APPROVAL OF THE Mgmt For For For REARRANGEMENT OF THE COMPANY'S EXISTING SHARE CAPITAL 21 APPROVAL OF THE COMPANY'S Mgmt For For For ARTICLES OF ASSOCIATION 22 CONFIRMATION OF SWISS LAW Mgmt For For For AS THE AUTHORITATIVE LEGISLATION GOVERNING THE COMPANY 23 Approval of Zurich, Switzerland as Mgmt For For For the Company's Principal Place of Business 24 Appointment of Special Auditor Mgmt For For For 25 Amendment to the 2004 Long-Term Mgmt For Against Against Incentive Plan 26 Ratification of Auditor Mgmt For For For 27 Approval of Dividend in the Form of Mgmt For For For a Par Value Reduction Aflac Incorporated Ticker Security ID: Meeting Date Meeting Status AFL CUSIP9 001055102 05/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Amos Mgmt For For For 2 Elect John Amos, II Mgmt For For For 3 Elect Paul Amos, II Mgmt For For For 4 Elect Yoshiro Aoki Mgmt For For For 5 Elect Michael Armacost Mgmt For For For 6 Elect Kriss Cloninger, III Mgmt For For For 7 Elect Joe Harris Mgmt For For For 8 Elect Elizabeth Hudson Mgmt For For For 9 Elect Kenneth Janke, Sr. Mgmt For For For 10 Elect Douglas Johnson Mgmt For For For 11 Elect Robert Johnson Mgmt For For For 12 Elect Charles Knapp Mgmt For For For 13 Elect E. Stephen Purdom Mgmt For For For 14 Elect Barbara Rimer Mgmt For For For 15 Elect Marvin Schuster Mgmt For For For 16 Elect David Thompson Mgmt For For For 17 Elect Robert Wright Mgmt For For For 18 Advisory Vote on Executive Mgmt For For For Compensation 19 Ratification of Auditor Mgmt For For For Alliance Data Systems Corporation Ticker Security ID: Meeting Date Meeting Status ADS CUSIP9 018581108 06/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect J. Michael Parks Mgmt For For For 1.2 Elect Edward J. Heffernan Mgmt For For For 1.3 Elect Robert Minicucci Mgmt For For For 2 Ratification of Auditor Mgmt For For For Allstate Corp. Ticker Security ID: Meeting Date Meeting Status ALL CUSIP9 020002101 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect Robert Beyer Mgmt For For For 3 Elect W. James Farrell Mgmt For For For 4 Elect Jack Greenberg Mgmt For For For 5 Elect Ronald LeMay Mgmt For For For 6 Elect H. John Riley, Jr. Mgmt For For For 7 Elect Joshua Smith Mgmt For For For 8 Elect Judith Sprieser Mgmt For For For 9 Elect Mary Taylor Mgmt For For For 10 Elect Thomas Wilson Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Annual Executive Incentive Plan Mgmt For For For 13 2009 Equity Incentive Plan Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 16 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report America Movil SAB de CV Ticker Security ID: Meeting Date Meeting Status AMX CUSIP9 02364W105 04/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Series L) Mgmt N/A Against N/A 2 Election of Meeting Delegates Mgmt N/A For N/A American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP9 025816109 04/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: D.F. Mgmt For For For AKERSON 2 ELECTION OF DIRECTOR: C. Mgmt For For For BARSHEFSKY 3 ELECTION OF DIRECTOR: U.M. Mgmt For For For BURNS 4 ELECTION OF DIRECTOR: K.I. Mgmt For For For CHENAULT 5 ELECTION OF DIRECTOR: P. Mgmt For For For CHERNIN 6 ELECTION OF DIRECTOR: J. Mgmt For For For LESCHLY 7 ELECTION OF DIRECTOR: R.C. Mgmt For For For LEVIN 8 ELECTION OF DIRECTOR: R.A. Mgmt For For For MCGINN 9 ELECTION OF DIRECTOR: E.D. Mgmt For For For MILLER 10 ELECTION OF DIRECTOR: S.S Mgmt For For For REINEMUND 11 ELECTION OF DIRECTOR: R.D. Mgmt For For For WALTER 12 ELECTION OF DIRECTOR: R.A. Mgmt For For For WILLIAMS 13 Ratification of Auditor Mgmt For For For 14 ADVISORY (NON-BINDING) VOTE Mgmt For Against Against APPROVING EXECUTIVE COMPENSATION. 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO CUMULATIVE VOTING FOR DIRECTORS. 16 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting AmerisourceBergen Corporation Ticker Security ID: Meeting Date Meeting Status ABC CUSIP9 03073E105 02/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. GOZON 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. LONG 3 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 4 Ratification of Auditor Mgmt For For For 5 Amendment to the 2002 Mgmt For For For Management Stock Incentive Plan 6 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against REDEEM COMPANY'S POISON PILL. Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect François de Carbonnel Mgmt For Against Against 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Frank Herringer Mgmt For For For 8 Elect Gilbert Omenn Mgmt For For For 9 Elect Judith Pelham Mgmt For For For 10 Elect J. Paul Reason Mgmt For For For 11 Elect Leonard Schaeffer Mgmt For For For 12 Elect Kevin Sharer Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2009 Equity Incentive Plan Mgmt For For For 15 Elimination of Supermajority Mgmt For For For Requirement 16 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation Anthem, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lenox Baker, Jr. Mgmt For For For 2 Elect Susan Bayh Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect Julie Hill Mgmt For For For 5 Elect Ramiro Peru Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Amendment to the 2006 Incentive Mgmt For For For Compensation Plan 8 Amendment to the Employee Stock Mgmt For For For Purchase Plan 9 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Apache Corporation Ticker Security ID: Meeting Date Meeting Status APA CUSIP9 037411105 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frederick Bohen Mgmt For For For 2 Elect George Lawrence Mgmt For For For 3 Elect Rodman Patton Mgmt For For For 4 Elect Charles Pitman Mgmt For For For Apple Inc. Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 02/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Campbell Mgmt For For For 1.2 Elect Millard Drexler Mgmt For For For 1.3 Elect Albert Gore, Jr. Mgmt For For For 1.4 Elect Steven Jobs Mgmt For For For 1.5 Elect Andrea Jung Mgmt For For For 1.6 Elect Arthur Levinson Mgmt For For For 1.7 Elect Eric Schmidt Mgmt For For For 1.8 Elect Jerome York Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report 3 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform 4 Shareholder Proposal Regarding ShrHoldr Against Against For Sustainability Report 5 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Applied Materials, Inc. Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Aart de Geus Mgmt For For For 1.2 Elect Stephen Forrest Mgmt For For For 1.3 Elect Philip Gerdine Mgmt For For For 1.4 Elect Thomas Iannotti Mgmt For For For 1.5 Elect Alexander Karsner Mgmt For For For 1.6 Elect Charles Liu Mgmt For For For 1.7 Elect Gerhard Parker Mgmt For For For 1.8 Elect Dennis Powell Mgmt For For For 1.9 Elect Willem Roelandts Mgmt For For For 1.10 Elect James Rogers Mgmt For For For 1.11 Elect Michael Splinter Mgmt For For For 2 Elimination of Supermajority Mgmt For For For Requirement 3 Ratification of Auditor Mgmt For For For AT&T Corp. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RANDALL L. STEPHENSON 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM F. ALDINGER III 3 ELECTION OF DIRECTOR: Mgmt For For For GILBERT F. AMELIO 4 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. BLANCHARD 6 ELECTION OF DIRECTOR: Mgmt For For For AUGUST A. BUSCH III 7 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For P. KELLY 9 ELECTION OF DIRECTOR: JON C. Mgmt For For For MADONNA 10 ELECTION OF DIRECTOR: LYNN Mgmt For For For M. MARTIN 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. MCCOY 12 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 13 ELECTION OF DIRECTOR: JOYCE Mgmt For For For M. ROCHE 14 ELECTION OF DIRECTOR: LAURA Mgmt For For For D ANDREA TYSON 15 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA P. UPTON 16 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. 17 AMENDMENT TO INCREASE Mgmt For For For AUTHORIZED SHARES. 18 REPORT ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 19 SPECIAL STOCKHOLDER ShrHoldr Against Against For MEETINGS. 20 CUMULATIVE VOTING. ShrHoldr Against Against For 21 BYLAW REQUIRING ShrHoldr Against Against For INDEPENDENT CHAIRMAN. 22 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION. 23 PENSION CREDIT POLICY. ShrHoldr Against Against For Atmel Corporation Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken Der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 Amendment to the 2005 Stock Plan Mgmt For Against Against to Allow a One-Time Stock Option Exchange 9 Ratification of Auditor Mgmt For For For Avnet, Inc. Ticker Security ID: Meeting Date Meeting Status AVT CUSIP9 053807103 11/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Eleanor Baum Mgmt For For For 1.2 Elect J. Veronica Biggins Mgmt For For For 1.3 Elect Lawrence Clarkson Mgmt For For For 1.4 Elect Ehud Houminer Mgmt For For For 1.5 Elect Frank Noonan Mgmt For For For 1.6 Elect Ray Robinson Mgmt For Withhold Against 1.7 Elect William Sullivan Mgmt For For For 1.8 Elect Gary Tooker Mgmt For For For 1.9 Elect Roy Vallee Mgmt For For For 2 Ratification of Auditor Mgmt For For For Avon Products, Inc. Ticker Security ID: Meeting Date Meeting Status AVP CUSIP9 054303102 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect W. Don Cornwell Mgmt For For For 1.2 Elect Edward Fogarty Mgmt For For For 1.3 Elect V. Ann Hailey Mgmt For For For 1.4 Elect Fred Hassan Mgmt For For For 1.5 Elect Andrea Jung Mgmt For For For 1.6 Elect Maria Lagomasino Mgmt For For For 1.7 Elect Ann Moore Mgmt For For For 1.8 Elect Paul Pressler Mgmt For For For 1.9 Elect Gary Rodkin Mgmt For For For 1.10 Elect Paula Stern Mgmt For For For 1.11 Elect Lawrence Weinbach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Nanomaterial Report Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: Mgmt For For For VIRGIS W. COLBERT 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 5 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 6 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 12 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 13 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH W. PRUEHER 14 ELECTION OF DIRECTOR: Mgmt For For For CHARLES O. ROSSOTTI 15 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 16 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 17 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 18 ELECTION OF DIRECTOR: Mgmt For For For JACKIE M. WARD 19 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009 20 AN ADVISORY (NON-BINDING) Mgmt For For For VOTE APPROVING EXECUTIVE COMPENSATION 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For DISCLOSURE OF GOVERNMENT EMPLOYMENT 22 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXEC COMP 23 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 24 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For SPECIAL STOCKHOLDER MEETINGS 25 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN 26 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For PREDATORY CREDIT CARD LENDING PRACTICES 27 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF PRINCIPLES FOR HEALTH CARE REFORM 28 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For LIMITS ON EXEC COMP Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 12/05/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Amendment to the 2003 Key Mgmt For For For Associate Stock Plan 3 Increase of Authorized Common Mgmt For For For Stock 4 Right to Adjourn Meeting Mgmt For For For Bank Of New York Mellon Corp. Ticker Security ID: Meeting Date Meeting Status BK CUSIP9 064058100 04/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ruth Bruch Mgmt For For For 1.2 Elect Nicholas Donofrio Mgmt For For For 1.3 Elect Gerald Hassell Mgmt For For For 1.4 Elect Edmund Kelly Mgmt For For For 1.5 Elect Robert Kelly Mgmt For For For 1.6 Elect Richard Kogan Mgmt For For For 1.7 Elect Michael Kowalski Mgmt For For For 1.8 Elect John Luke, Jr. Mgmt For For For 1.9 Elect Robert Mehrabian Mgmt For For For 1.10 Elect Mark Nordenberg Mgmt For For For 1.11 Elect Catherine Rein Mgmt For For For 1.12 Elect William Richardson Mgmt For For For 1.13 Elect Samuel Scott III Mgmt For For For 1.14 Elect John Surma Mgmt For For For 1.15 Elect Wesley von Schack Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Ratification of Auditor Mgmt For For For 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For WITH RESPECT TO CUMULATIVE VOTING. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement Baxter International Inc. Ticker Security ID: Meeting Date Meeting Status BAX CUSIP9 071813109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Walter Boomer Mgmt For For For 2 Elect James Gavin III Mgmt For For For 3 Elect Peter Hellman Mgmt For For For 4 Elect K.J. Storm Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Testing BB&T Corporation Ticker Security ID: Meeting Date Meeting Status BBT CUSIP9 054937107 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Allison, IV Mgmt For For For 1.2 Elect Jennifer Banner Mgmt For For For 1.3 Elect Anna Cablik Mgmt For For For 1.4 Elect Nelle Chilton Mgmt For For For 1.5 Elect Ronald Deal Mgmt For For For 1.6 Elect Tom Efird Mgmt For For For 1.7 Elect Barry Fitzpatrick Mgmt For For For 1.8 Elect L. Vincent Hackley Mgmt For For For 1.9 Elect Jane Helm Mgmt For For For 1.10 Elect John Howe, III Mgmt For For For 1.11 Elect Kelly King Mgmt For For For 1.12 Elect James Maynard Mgmt For For For 1.13 Elect Albert McCauley Mgmt For For For 1.14 Elect J. Holmes Morrison Mgmt For For For 1.15 Elect Nido Qubein Mgmt For For For 1.16 Elect Thomas Thompson Mgmt For For For 1.17 Elect Stephen Williams Mgmt For For For 2 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors Berkshire Hathaway Inc. Ticker Security ID: Meeting Date Meeting Status BRKA CUSIP9 084670207 05/02/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Warren Buffett Mgmt For For For 1.2 Elect Charles Munger Mgmt For For For 1.3 Elect Howard Buffett Mgmt For For For 1.4 Elect Susan Decker Mgmt For For For 1.5 Elect William Gates III Mgmt For For For 1.6 Elect David Gottesman Mgmt For For For 1.7 Elect Charlotte Guyman Mgmt For For For 1.8 Elect Donald Keough Mgmt For For For 1.9 Elect Thomas Murphy Mgmt For For For 1.10 Elect Ronald Olson Mgmt For For For 1.11 Elect Walter Scott, Jr. Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Sustainability Report Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BIGGS 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Mgmt For For For Z. COOK 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. DALEY 6 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MCDONNELL 8 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES MCNERNEY, JR. 9 ELECTION OF DIRECTOR: MIKE Mgmt For For For S. ZAFIROVSKI 10 AMENDMENT TO THE BOEING Mgmt For For For COMPANY 2003 INCENTIVE STOCK PLAN. 11 Ratification of Auditor Mgmt For Against Against 12 ADOPT CUMULATIVE VOTING. ShrHoldr Against Against For 13 REQUIRE ADVISORY VOTE ON ShrHoldr Against Against For NAMED EXECUTIVE OFFICER COMPENSATION. 14 ADOPT HEALTH CARE ShrHoldr Against Against For PRINCIPLES. 15 PREPARE A REPORT ON ShrHoldr Against Against For FOREIGN MILITARY SALES. 16 REQUIRE AN INDEPENDENT ShrHoldr Against Against For LEAD DIRECTOR. 17 REQUIRE SHAREHOLDER ShrHoldr Against Against For APPROVAL OF FUTURE SEVERANCE ARRANGEMENTS. 18 REQUIRE DISCLOSURE OF ShrHoldr Against Against For POLITICAL CONTRIBUTIONS. Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Abele Mgmt For For For 2 Elect Ursula Burns Mgmt For For For 3 Elect Marye Anne Fox Mgmt For For For 4 Elect Ray Groves Mgmt For For For 5 Elect Kristina Johnson Mgmt For Against Against 6 Elect Ernest Mario Mgmt For For For 7 Elect N.J. Nicholas, Jr. Mgmt For For For 8 Elect Pete Nicholas Mgmt For For For 9 Elect John Pepper Mgmt For For For 10 Elect Uwe Reinhardt Mgmt For For For 11 Elect Warren Rudman Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Elect James Tobin Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Transaction of Other Business Mgmt For Against Against BP PLC Ticker Security ID: Meeting Date Meeting Status BP CUSIP9 055622104 04/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO RECEIVE THE DIRECTORS' Mgmt For For For ANNUAL REPORT AND ACCOUNTS 2 TO APPROVE THE DIRECTORS' Mgmt For Against Against REMUNERATION REPORT 3.1 Elect Antony Burgmans Mgmt For For For 3.2 Elect Cynthia Carroll Mgmt For For For 3.3 Elect Sir William Castell Mgmt For For For 3.4 Elect Iain Conn Mgmt For For For 3.5 Elect George David Mgmt For For For 3.6 Elect Erroll Davis, Jr. Mgmt For For For 3.7 Elect Robert Dudley Mgmt For For For 3.8 Elect Douglas Flint Mgmt For For For 3.9 Elect Byron Grote Mgmt For For For 3.10 Elect Anthony Hayward Mgmt For For For 3.11 Elect Andrew Inglis Mgmt For For For 3.12 Elect DeAnne Julius Mgmt For For For 3.13 Elect Sir Tom McKillop Mgmt For For For 3.14 Elect Sir Ian Prosser Mgmt For For For 3.15 Elect Peter Sutherland Mgmt For For For 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 Authority to Repurchase Shares Mgmt For For For 6 TO GIVE LIMITED AUTHORITY TO Mgmt For For For ALLOT SHARES UP TO A SPECIFIED AMOUNT 7 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 8 Amendments to Articles Regarding Mgmt For Against Against General Meeting Notice Period Brunswick Corporation Ticker Security ID: Meeting Date Meeting Status BC CUSIP9 117043109 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Anne Bélec Mgmt For For For 1.2 Elect J. Steven Whisler Mgmt For For For 1.3 Elect Manuel Fernandez Mgmt For For For 2 2003 Stock Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Capital One Financial Corporation Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. FAIRBANK 2 ELECTION OF DIRECTOR: E.R. Mgmt For For For CAMPBELL 3 ELECTION OF DIRECTOR: Mgmt For For For BRADFORD H. WARNER 4 ELECTION OF DIRECTOR: Mgmt For For For STANLEY WESTREICH 5 Ratification of Auditor Mgmt For For For 6 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 7 ADVISORY APPROVAL OF Mgmt For For For CAPITAL ONE'S NAMED EXECUTIVE OFFICER COMPENSATION. Cardinal Health, Inc. Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 06/23/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Option Exchange Program Mgmt For Against Against Cardinal Health, Inc. Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Colleen Arnold Mgmt For For For 1.2 Elect R. Kerry Clark Mgmt For For For 1.3 Elect Calvin Darden Mgmt For For For 1.4 Elect John Finn Mgmt For For For 1.5 Elect Philip Francis Mgmt For For For 1.6 Elect Gregory Kenny Mgmt For For For 1.7 Elect J. Michael Losh Mgmt For Withhold Against 1.8 Elect John McCoy Mgmt For For For 1.9 Elect Richard Notebaert Mgmt For For For 1.10 Elect Michael O'Halleran Mgmt For For For 1.11 Elect David Raisbeck Mgmt For For For 1.12 Elect Jean Spaulding Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Elimination of Cumulative Voting Mgmt For For For 5 Adoption of an Advance Notice Mgmt For For For Requirement 6 Amendment to the Articles of Mgmt For For For Incorporation Regarding Minimum Stated Capital 7 PROPOSAL TO APPROVE AN Mgmt For For For AMENDED AND RESTATED 2005 LONG-TERM INCENTIVE PLAN. 8 PROPOSAL TO APPROVE AN Mgmt For For For AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN. 9 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PERFORMANCE- BASED STOCK OPTIONS. Caterpillar Inc. Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel Dickenson Mgmt For Withhold Against 1.2 Elect David Goode Mgmt For Withhold Against 1.3 Elect James Owens Mgmt For Withhold Against 1.4 Elect Charles Powell Mgmt For Withhold Against 1.5 Elect Joshua Smith Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 4 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors 5 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Foreign Military Sales 6 Shareholder Proposal Regarding ShrHoldr Against For Against Simple Majority Vote 7 Shareholder Proposal Regarding ShrHoldr Against For Against Compensation Consultants 8 Shareholder Proposal Regarding ShrHoldr Against For Against Independent Chairman 9 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Lobbying Priorities Celanese Corporation Ticker Security ID: Meeting Date Meeting Status CE CUSIP9 150870103 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. Mgmt For For For JAMES E. BARLETT 2 ELECTION OF DIRECTOR: MR. Mgmt For For For DAVID F. HOFFMEISTER 3 ELECTION OF DIRECTOR: MR. Mgmt For For For PAUL H. O NEILL 4 Ratification of Auditor Mgmt For For For 5 2009 Global Incentive Plan Mgmt For For For 6 2009 Employee Stock Purchase Mgmt For For For Plan Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Enrique Hernandez, Jr. Mgmt For For For 6 Elect Franklyn Jenifer Mgmt For For For 7 Elect Sam Nunn Mgmt For For For 8 Elect David O'Reilly Mgmt For For For 9 Elect Donald Rice Mgmt For For For 10 Elect Kevin Sharer Mgmt For For For 11 Elect Charles Shoemate Mgmt For For For 12 Elect Ronald Sugar Mgmt For For For 13 Elect Carl Ware Mgmt For For For 14 Elect John Watson Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Approval of Performance Goals for Mgmt For For For the Chevron Incentive Plan 17 Amendment to the Long-Term Mgmt For For For Incentive Plan 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 20 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting and Reducing Greenhouse Gas Emissions 21 Shareholder Proposal Regarding ShrHoldr Against Against For Country Selection Guidelines 22 Shareholder Proposal Regarding ShrHoldr Against Against For Human Rights Policy 23 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Host Country Laws Chicago Bridge & Iron Co NV Ticker Security ID: Meeting Date Meeting Status CBI CUSIP9 167250109 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philip Asherman Mgmt For For For 1.2 Elect L. Richard Flury Mgmt For For For 1.3 Elect W. Craig Kissel Mgmt For For For 2 Accounts and Reports; Authority to Mgmt For For For Issue Reports in English 3 Ratification of Management Board Mgmt For For For Acts 4 Ratification of Supervisory Board Mgmt For For For Acts 5 Allocation of Profits/Dividends Mgmt For For For 6 Authority to Repurchase Shares Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Amendments to Articles Mgmt For For For 9 Amendment to the 2008 Long Term Mgmt For For For Incentive Plan 10 Amendment to the 2001 Employee Mgmt For Against Against Stock Purchase Plan 11 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights Chubb Corporation Ticker Security ID: Meeting Date Meeting Status CB CUSIP9 171232101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ZOE Mgmt For For For BAIRD 2 ELECTION OF DIRECTOR: Mgmt For For For SHEILA P. BURKE 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 4 ELECTION OF DIRECTOR: JOEL Mgmt For For For J. COHEN 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. FINNEGAN 6 ELECTION OF DIRECTOR: KLAUS Mgmt For For For J. MANGOLD 7 ELECTION OF DIRECTOR: Mgmt For For For MARTIN G. MCGUINN 8 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE M. SMALL 9 ELECTION OF DIRECTOR: JESS Mgmt For For For SODERBERG 10 ELECTION OF DIRECTOR: Mgmt For For For DANIEL E. SOMERS 11 ELECTION OF DIRECTOR: Mgmt For For For KAREN HASTIE WILLIAMS 12 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. ZIMMERMAN 13 ELECTION OF DIRECTOR: Mgmt For For For ALFRED W. ZOLLAR 14 Long-Term Incentive Plan (2009) Mgmt For For For 15 TO RATIFY THE APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: M. Mgmt For For For MICHELE BURNS 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. CAPELLAS 4 ELECTION OF DIRECTOR: LARRY Mgmt For For For R. CARTER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CHAMBERS 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 7 ELECTION OF DIRECTOR: DR. Mgmt For For For JOHN L. HENNESSY 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RODERICK C. MCGEARY 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL K. POWELL 11 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 12 ELECTION OF DIRECTOR: JERRY Mgmt For Against Against YANG 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Formation of a Board Committee on Human Rights 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Internet Fragmentation Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP9 172967101 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C. Mgmt For For For MICHAEL ARMSTRONG 2 ELECTION OF DIRECTOR: ALAIN Mgmt For For For J.P. BELDA 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 4 ELECTION OF DIRECTOR: JERRY Mgmt For For For A. GRUNDHOFER 5 ELECTION OF DIRECTOR: Mgmt For For For ANDREW N. LIVERIS 6 ELECTION OF DIRECTOR: ANNE Mgmt For For For M. MULCAHY 7 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL E. O NEILL 8 ELECTION OF DIRECTOR: Mgmt For For For VIKRAM S. PANDIT 9 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. PARSONS 10 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE R. RICCIARDI 11 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RODIN 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. RYAN 13 ELECTION OF DIRECTOR: Mgmt For For For ANTHONY M. SANTOMERO 14 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM S. THOMPSON, JR. 15 Ratification of Auditor Mgmt For For For 16 PROPOSAL TO APPROVE THE Mgmt For For For CITIGROUP 2009 STOCK INCENTIVE PLAN. 17 PROPOSAL TO APPROVE CITI'S Mgmt For For For 2008 EXECUTIVE COMPENSATION 18 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Prior Government Service 19 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. 20 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Credit Card Practices 21 Shareholder Proposal Regarding ShrHoldr Against Against For Double Board Nominees 22 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON THE CARBON PRINCIPLES. 23 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement 24 Shareholder Proposal Regarding ShrHoldr Against For Against Compensation Consultants 25 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 26 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING CUMULATIVE VOTING. Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP9 189054109 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT DANIEL BOGGAN, JR. AS Mgmt For For For A DIRECTOR 2 ELECT RICHARD H. CARMONA Mgmt For For For AS A DIRECTOR 3 ELECT TULLY M. FRIEDMAN AS A Mgmt For For For DIRECTOR 4 ELECT GEORGE J. HARAD AS A Mgmt For For For DIRECTOR 5 ELECT DONALD R. KNAUSS AS A Mgmt For For For DIRECTOR 6 ELECT ROBERT W. Mgmt For For For MATSCHULLAT AS A DIRECTOR 7 ELECT GARY G. MICHAEL AS A Mgmt For For For DIRECTOR 8 ELECT EDWARD A. MUELLER AS Mgmt For For For A DIRECTOR 9 ELECT JAN L. MURLEY AS A Mgmt For For For DIRECTOR 10 ELECT PAMELA THOMAS- Mgmt For For For GRAHAM AS A DIRECTOR 11 ELECT CAROLYN M. TICKNOR AS Mgmt For For For A DIRECTOR 12 Ratification of Auditor Mgmt For For For Coca-Cola Co. Ticker Security ID: Meeting Date Meeting Status KO CUSIP9 191216100 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HERBERT A. ALLEN 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. ALLEN 3 ELECTION OF DIRECTOR: Mgmt For For For CATHLEEN P. BLACK 4 ELECTION OF DIRECTOR: Mgmt For For For BARRY DILLER 5 ELECTION OF DIRECTOR: Mgmt For For For ALEXIS M. HERMAN 6 ELECTION OF DIRECTOR: Mgmt For For For MUHTAR KENT 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD R. KEOUGH 8 ELECTION OF DIRECTOR: MARIA Mgmt For For For ELENA LAGOMASINO 9 ELECTION OF DIRECTOR: Mgmt For For For DONALD F. MCHENRY 10 ELECTION OF DIRECTOR: SAM Mgmt For For For NUNN 11 ELECTION OF DIRECTOR: JAMES Mgmt For For For D. ROBINSON III 12 ELECTION OF DIRECTOR: PETER Mgmt For For For V. UEBERROTH 13 ELECTION OF DIRECTOR: JACOB Mgmt For Against Against WALLENBERG 14 ELECTION OF DIRECTOR: JAMES Mgmt For For For B. WILLIAMS 15 Ratification of Auditor Mgmt For For For 16 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 17 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING AN INDEPENDENT BOARD CHAIR 18 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS 19 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING RESTRICTED STOCK Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP9 194162103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cahill Mgmt For For For 2 Elect Jill Conway Mgmt For For For 3 Elect Ian Cook Mgmt For For For 4 Elect Ellen Hancock Mgmt For For For 5 Elect David Johnson Mgmt For For For 6 Elect Richard Kogan Mgmt For For For 7 Elect Delano Lewis Mgmt For For For 8 Elect J. Pedro Reinhard Mgmt For For For 9 Elect Stephen Sadove Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 2009 Executive Incentive Mgmt For For For Compensation Plan 12 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP9 20030N101 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect S. Decker Anstrom Mgmt For For For 1.2 Elect Kenneth Bacon Mgmt For For For 1.3 Elect Sheldon Bonovitz Mgmt For For For 1.4 Elect Edward Breen Mgmt For For For 1.5 Elect Julian Brodsky Mgmt For For For 1.6 Elect Joseph Collins Mgmt For For For 1.7 Elect J. Michael Cook Mgmt For For For 1.8 Elect Gerald Hassell Mgmt For For For 1.9 Elect Jeffrey Honickman Mgmt For For For 1.10 Elect Brian Roberts Mgmt For For For 1.11 Elect Ralph Roberts Mgmt For For For 1.12 Elect Judith Rodin Mgmt For For For 1.13 Elect Michael Sovern Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2002 Employee Mgmt For For For Stock Purchase Plan 4 Amendment to the 2002 Restricted Mgmt For For For Stock Plan 5 Amendment to the 2003 Stock Mgmt For For For Option Plan 6 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Executives Earning in Excess of $500,000 7 Shareholder Proposal Regarding ShrHoldr Against Against For the Approval of Survivor Benefits (Golden Coffin) Arrangements 8 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 9 Shareholder Proposal Regarding a ShrHoldr Against Against For Recapitalization Plan Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Harald Norvik Mgmt For For For 9 Elect William Reilly Mgmt For For For 10 Elect Bobby Shackouls Mgmt For For For 11 Elect Victoria Tschinkel Mgmt For For For 12 Elect Kathryn Turner Mgmt For For For 13 Elect William Wade, Jr. Mgmt For For For 14 Ratification of Auditor Mgmt For Against Against 15 2009 Omnibus Stock and Mgmt For For For Performance Incentive Plan 16 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform 17 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 18 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report 19 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting and Reducing Greenhouse Gas Emissions 20 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Oil Sands Operations 21 Shareholder Proposal Regarding ShrHoldr Against Against For Director Qualifications Covidien, Ltd. Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 03/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For ARNOLD 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. BRUST 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. CONNORS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER J. COUGHLIN 5 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY M. DONAHUE 6 ELECTION OF DIRECTOR: KATHY Mgmt For For For J. HERBERT 7 ELECTION OF DIRECTOR: Mgmt For For For RANDALL J. HOGAN, III 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. MEELIA 9 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 10 ELECTION OF DIRECTOR: Mgmt For For For TADATAKA YAMADA 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH A. ZACCAGNINO 12 APPROVE AMENDED AND Mgmt For For For RESTATED 2 INCENTIVE PLAN 13 Ratification of Auditor Mgmt For For For Covidien, Ltd. Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 05/28/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reorganization of the Company Mgmt For For For From Bermuda to Ireland 2 Creation of Distributable Reserves Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Cummins Inc. Ticker Security ID: Meeting Date Meeting Status CMI CUSIP9 231021106 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Bernhard Mgmt For For For 2 Elect Robert Darnall Mgmt For For For 3 Elect Robert Herdman Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect N. Thomas Linebarger Mgmt For For For 6 Elect William Miller Mgmt For For For 7 Elect Georgia Nelson Mgmt For For For 8 Elect Theodore Solso Mgmt For For For 9 Elect Carl Ware Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Amendment to the 2003 Stock Mgmt For For For Incentive Plan 12 Reapproval of Performance Goals Mgmt For For For Under Bonus Plans 13 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of International Labor Organization Standards CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Kristen Gibney Williams Mgmt For For For 5 Elect Marian Heard Mgmt For For For 6 Elect William Joyce Mgmt For For For 7 Elect Jean-Pierre Millon Mgmt For For For 8 Elect Terrence Murray Mgmt For For For 9 Elect C.A. Lance Piccolo Mgmt For For For 10 Elect Sheli Rosenberg Mgmt For For For 11 Elect Thomas Ryan Mgmt For For For 12 Elect Richard Swift Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Special Shareholder Meetings 15 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Chairman of the Board 16 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditures 17 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) D.R. Horton, Inc. Ticker Security ID: Meeting Date Meeting Status DHI CUSIP9 23331A109 01/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donald Horton Mgmt For For For 1.2 Elect Bradley Anderson Mgmt For For For 1.3 Elect Michael Buchanan Mgmt For For For 1.4 Elect Michael Hewatt Mgmt For For For 1.5 Elect Bob Scott Mgmt For For For 1.6 Elect Donald Tomnitz Mgmt For For For 1.7 Elect Bill Wheat Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Amending Equal Employment Opportunity Policy 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote Standard for Election of Directors 4 TO CONDUCT OTHER BUSINESS Mgmt For Against Against PROPERLY BROUGHT BEFORE THE MEETING. Deere & Company Ticker Security ID: Meeting Date Meeting Status DE CUSIP9 244199105 02/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CRANDALL C. BOWLES 2 ELECTION OF DIRECTOR: VANCE Mgmt For For For D. COFFMAN 3 ELECTION OF DIRECTOR: Mgmt For For For CLAYTON M. JONES 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. PATRICK 5 Ratification of Auditor Mgmt For For For 6 STOCKHOLDER PROPOSAL #1 - ShrHoldr For For For ANNUAL ELECTION OF DIRECTORS 7 STOCKHOLDER PROPOSAL #2 - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION 8 STOCKHOLDER PROPOSAL #3 - ShrHoldr Against Against For SEPARATION OF CEO AND CHAIRMAN RESPONSIBILITIES Devon Energy Corporation Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Howard Mgmt For For For 1.2 Elect Michael Kanovsky Mgmt For For For 1.3 Elect J. Todd Mitchell Mgmt For For For 1.4 Elect J. Larry Nichols Mgmt For For For 2 Elect Robert Mosbacher, Jr. Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 2009 Long-Term Incentive Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors Diana Shipping Inc. Ticker Security ID: Meeting Date Meeting Status DSX CUSIP9 Y2066G104 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Simeon Palios Mgmt For Withhold Against 1.2 Elect Anastassis Margaronis Mgmt For Withhold Against 1.3 Elect Ioannis Zafirakis Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For DISH Network Corporation Ticker Security ID: Meeting Date Meeting Status DISH CUSIP9 25470M109 05/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James DeFranco Mgmt For Withhold Against 1.2 Elect Cantey Ergen Mgmt For Withhold Against 1.3 Elect Charles Ergen Mgmt For Withhold Against 1.4 Elect Steven Goodbarn Mgmt For Withhold Against 1.5 Elect Gary Howard Mgmt For Withhold Against 1.6 Elect David Moskowitz Mgmt For Withhold Against 1.7 Elect Tom Ortolf Mgmt For Withhold Against 1.8 Elect Carl Vogel Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2009 Stock Incentive Plan Mgmt For Against Against 4 Amendment to Existing Equity Mgmt For Against Against Plans Dow Chemical Co. Ticker Security ID: Meeting Date Meeting Status DOW CUSIP9 260543103 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arnold Allemang Mgmt For For For 2 Elect Jacqueline Barton Mgmt For For For 3 Elect James Bell Mgmt For For For 4 Elect Jeff Fettig Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect John Hess Mgmt For For For 7 Elect Andrew Liveris Mgmt For For For 8 Elect Geoffery Merszei Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect James Ringler Mgmt For Against Against 11 Elect Ruth Shaw Mgmt For For For 12 Elect Paul Stern Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 15 Shareholder Proposal Regarding ShrHoldr Against Against For the Right to Call Special Meetings 16 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement 17 Shareholder Proposal Regarding ShrHoldr Against Against For Say on Executive Pay 18 Shareholder Proposal Regarding ShrHoldr Against Against For Environmental Remediation in the Midland Area E.I. DuPont de Nemours & Co. Ticker Security ID: Meeting Date Meeting Status DD CUSIP9 263534109 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SAMUEL W. BODMAN 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD H. BROWN 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. BROWN 4 ELECTION OF DIRECTOR: Mgmt For For For BERTRAND P. COLLOMB 5 ELECTION OF DIRECTOR: Mgmt For For For CURTIS J. CRAWFORD 6 ELECTION OF DIRECTOR: Mgmt For For For ALEXANDER M. CUTLER 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. DILLON 8 ELECTION OF DIRECTOR: Mgmt For For For ELEUTHERE I. DU PONT 9 ELECTION OF DIRECTOR: Mgmt For For For MARILLYN A. HEWSON 10 ELECTION OF DIRECTOR: Mgmt For For For CHARLES O. HOLLIDAY, JR. 11 ELECTION OF DIRECTOR: LOIS Mgmt For For For D. JULIBER 12 ELECTION OF DIRECTOR: ELLEN Mgmt For For For J. KULLMAN 13 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM K. REILLY 14 ON RATIFICATION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 15 ON SHAREHOLDER SAY ON ShrHoldr Against Against For EXECUTIVE PAY Eaton Corporation Ticker Security ID: Meeting Date Meeting Status ETN CUSIP9 278058102 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ALEXANDER M. CUTLER 2 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR E. JOHNSON 3 ELECTION OF DIRECTOR: Mgmt For For For DEBORAH L. MCCOY 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. TOOKER 5 APPROVE THE PROPOSED 2009 Mgmt For For For STOCK PLAN 6 RATIFY THE APPOINTMENT OF Mgmt For For For ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2009 Edison International Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vanessa Chang Mgmt For For For 1.2 Elect France Córdova Mgmt For For For 1.3 Elect Theodore Craver, Jr. Mgmt For For For 1.4 Elect Charles Curtis Mgmt For For For 1.5 Elect Bradford Freeman Mgmt For For For 1.6 Elect Luis Nogales Mgmt For For For 1.7 Elect Ronald Olson Mgmt For For For 1.8 Elect James Rosser Mgmt For For For 1.9 Elect Richard Schlosberg, III Mgmt For For For 1.10 Elect Thomas Sutton Mgmt For For For 1.11 Elect Brett White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Mgmt For For For Performance Incentive Plan 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. Embarq Corp. Ticker Security ID: Meeting Date Meeting Status EQ CUSIP9 29078E105 01/27/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For EMC Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Randolph Cowen Mgmt For For For 3 Elect Michael Cronin Mgmt For For For 4 Elect Gail Deegan Mgmt For For For 5 Elect John Egan Mgmt For For For 6 Elect W. Paul Fitzgerald Mgmt For For For 7 Elect Edmund Kelly Mgmt For For For 8 Elect Windle Priem Mgmt For For For 9 Elect Paul Sagan Mgmt For For For 10 Elect David Strohm Mgmt For For For 11 Elect Joseph Tucci Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 1989 Employee Mgmt For For For Stock Purchase Plan 14 Amendment to Shareholders' Right Mgmt For For For to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Emerson Electric Co. Ticker Security ID: Meeting Date Meeting Status EMR CUSIP9 291011104 02/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect August Busch III Mgmt For Withhold Against 1.2 Elect Arthur Golden Mgmt For Withhold Against 1.3 Elect Harriet Green Mgmt For Withhold Against 1.4 Elect William Johnson Mgmt For Withhold Against 1.5 Elect John Menzer Mgmt For Withhold Against 1.6 Elect Vernon Loucks, Jr. Mgmt For Withhold Against 2 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Energizer Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status ENR CUSIP9 29266R108 01/26/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Bill Armstrong Mgmt For For For 1.2 Elect J. Patrick Mulcahy Mgmt For For For 1.3 Elect Pamela Nicholson Mgmt For For For 2 PROPOSAL TO APPROVE 2009 Mgmt For For For INCENTIVE STOCK PLAN AND PERFORMANCE CRITERIA. Entergy Corporation Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Maureen Bateman Mgmt For For For 2 Elect W. Frank Blount Mgmt For For For 3 Elect Gary Edwards Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect Donald Hintz Mgmt For For For 6 Elect J. Wayne Leonard Mgmt For For For 7 Elect Stuart Levenick Mgmt For For For 8 Elect James Nichols Mgmt For For For 9 Elect William Percy, II Mgmt For For For 10 Elect W.J. Tauzin Mgmt For For For 11 Elect Steven Wilkinson Mgmt For For For 12 Ratification of Auditor Mgmt For For For EOG Resources, Inc. Ticker Security ID: Meeting Date Meeting Status EOG CUSIP9 26875P101 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. ALCORN 2 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. CRISP 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For C. DAY 4 ELECTION OF DIRECTOR: MARK Mgmt For For For G. PAPA 5 ELECTION OF DIRECTOR: H. Mgmt For For For LEIGHTON STEWARD 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD F. TEXTOR 7 ELECTION OF DIRECTOR: Mgmt For For For FRANK G. WISNER 8 Ratification of Auditor Mgmt For For For Everest Re Group Ltd Ticker Security ID: Meeting Date Meeting Status RE CUSIP9 G3223R108 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Martin Abrahams Mgmt For For For 1.2 Elect John Dunne Mgmt For For For 1.3 Elect John Weber Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Non-Employee Director Stock Mgmt For For For Option and Restricted Stock Plan Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP9 30161N101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. CANNING, JR. 2 ELECTION OF DIRECTOR: M. Mgmt For For For WALTER D ALESSIO 3 ELECTION OF DIRECTOR: Mgmt For For For BRUCE DEMARS 4 ELECTION OF DIRECTOR: Mgmt For Against Against NELSON A. DIAZ 5 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARIE B. GRECO 6 ELECTION OF DIRECTOR: PAUL Mgmt For For For L. JOSKOW 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. PALMS 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROGERS, JR. 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROWE 10 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN D. STEINOUR 11 Renewal of the Annual Incentive Mgmt For For For Plan for Senior Executives 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Global Warming Report Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Boskin Mgmt For For For 1.2 Elect Larry Faulkner Mgmt For For For 1.3 Elect Kenneth Frazier Mgmt For For For 1.4 Elect William George Mgmt For For For 1.5 Elect Reatha King Mgmt For For For 1.6 Elect Marilyn Nelson Mgmt For For For 1.7 Elect Samuel Palmisano Mgmt For For For 1.8 Elect Steven Reinemund Mgmt For For For 1.9 Elect Rex Tillerson Mgmt For For For 1.10 Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Report 9 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Sponsorships Report 10 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation and Gender Identity Expression Anti- Bias Policy 11 Shareholder Proposal Regarding ShrHoldr Against Against For Greenhouse Gas Emissions Goals 12 Shareholder Proposal Regarding a ShrHoldr Against Against For Climate Change and Technology Report 13 Shareholder Proposal Regarding ShrHoldr Against Against For Renewable Energy Policy Fidelity National Financial, Inc. Ticker Security ID: Meeting Date Meeting Status FNF CUSIP9 31620R105 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frank Willey Mgmt For For For 1.2 Elect Willie Davis Mgmt For For For 2 Ratification of Auditor Mgmt For For For Firstenergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP9 337932107 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paul Addison Mgmt For Withhold Against 1.2 Elect Anthony Alexander Mgmt For Withhold Against 1.3 Elect Michael Anderson Mgmt For Withhold Against 1.4 Elect Carol Cartwright Mgmt For Withhold Against 1.5 Elect William Cottle Mgmt For Withhold Against 1.6 Elect Robert Heisler, Jr. Mgmt For Withhold Against 1.7 Elect Ernest Novak, Jr. Mgmt For Withhold Against 1.8 Elect Catherine Rein Mgmt For Withhold Against 1.9 Elect George Smart Mgmt For Withhold Against 1.10 Elect Wes Taylor Mgmt For Withhold Against 1.11 Elect Jesse Williams, Sr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding a ShrHoldr Against For Against Simple Majority Vote 4 Shareholder Proposal Regarding ShrHoldr Against For Against Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHoldr Against Against For Proponent Engagement Process 6 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors FormFactor, Inc. Ticker Security ID: Meeting Date Meeting Status FORM CUSIP9 346375108 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Prestridge Mgmt For For For 1.2 Elect Harvey Wagner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Freeport-McMoRan Copper & Gold, Inc. Ticker Security ID: Meeting Date Meeting Status FCXPRA CUSIP9 35671D857 06/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Adkerson Mgmt For For For 1.2 Elect Robert Allison, Jr. Mgmt For For For 1.3 Elect Robert Day Mgmt For For For 1.4 Elect Gerald Ford Mgmt For For For 1.5 Elect H. Devon Graham, Jr. Mgmt For For For 1.6 Elect J. Bennet Johnston Mgmt For For For 1.7 Elect Charles Krulak Mgmt For For For 1.8 Elect Bobby Lackey Mgmt For For For 1.9 Elect Jon Madonna Mgmt For For For 1.10 Elect Dustan McCoy Mgmt For For For 1.11 Elect Gabrielle McDonald Mgmt For For For 1.12 Elect James Moffett Mgmt For For For 1.13 Elect B. M. Rankin, Jr. Mgmt For For For 1.14 Elect J. Stapleton Roy Mgmt For For For 1.15 Elect Stephen Siegele Mgmt For For For 1.16 Elect J. Taylor Wharton Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Annual Incentive Plan Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Environmental Expertise on Board Gap Inc. Ticker Security ID: Meeting Date Meeting Status GPS CUSIP9 364760108 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Adrian Bellamy Mgmt For For For 1.2 Elect Domenico De Sole Mgmt For For For 1.3 Elect Donald Fisher Mgmt For For For 1.4 Elect Robert Fisher Mgmt For For For 1.5 Elect Bob Martin Mgmt For For For 1.6 Elect Jorge Montoya Mgmt For For For 1.7 Elect Glenn Murphy Mgmt For For For 1.8 Elect James Schneider Mgmt For For For 1.9 Elect Mayo Shattuck III Mgmt For For For 1.10 Elect Kneeland Youngblood Mgmt For For For 2 Ratification of Auditor Mgmt For For For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. CASTELL 3 ELECTION OF DIRECTOR: ANN Mgmt For For For M. FUDGE 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN HOCKFIELD 5 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY R. IMMELT 6 ELECTION OF DIRECTOR: Mgmt For For For ANDREA JUNG 7 ELECTION OF DIRECTOR: ALAN Mgmt For Against Against G. (A.G.) LAFLEY 8 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 9 ELECTION OF DIRECTOR: RALPH Mgmt For For For S. LARSEN 10 ELECTION OF DIRECTOR: Mgmt For For For ROCHELLE B. LAZARUS 11 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 12 ELECTION OF DIRECTOR: SAM Mgmt For For For NUNN 13 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. PENSKE 14 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. SWIERINGA 15 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS A. WARNER III 16 RATIFICATION OF KPMG Mgmt For For For 17 CUMULATIVE VOTING ShrHoldr Against Against For 18 EXECUTIVE COMPENSATION ShrHoldr Against Against For ADVISORY VOTE 19 INDEPENDENT STUDY ShrHoldr Against Against For REGARDING BREAKING UP GE 20 DIVIDEND POLICY ShrHoldr Against Against For 21 SHAREHOLDER VOTE ON ShrHoldr Against Against For GOLDEN PARACHUTES Genzyme Corporation Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP9 372917104 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Berthiaume Mgmt For For For 2 Elect Gail Boudreaux Mgmt For For For 3 Elect Robert Carpenter Mgmt For For For 4 Elect Charles Cooney Mgmt For For For 5 Elect Victor Dzau Mgmt For For For 6 Elect Connie Mack, III Mgmt For For For 7 Elect Richard Syron Mgmt For For For 8 Elect Henri Termeer Mgmt For For For 9 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 10 2009 Employee Stock Purchase Mgmt For For For Plan 11 Ratification of Auditor Mgmt For For For Gillette Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kenneth Chenault Mgmt For For For 1.2 Elect Scott Cook Mgmt For For For 1.3 Elect Rajat Gupta Mgmt For For For 1.4 Elect Alan Lafley Mgmt For For For 1.5 Elect Charles Lee Mgmt For For For 1.6 Elect Lynn Martin Mgmt For For For 1.7 Elect W. James McNerney, Jr. Mgmt For For For 1.8 Elect Johnathan Rodgers Mgmt For For For 1.9 Elect Ralph Snyderman Mgmt For For For 1.10 Elect Margaret Whitman Mgmt For For For 1.11 Elect Patricia Woertz Mgmt For For For 1.12 Elect Ernesto Zedillo Mgmt For For For 2 RATIFY APPOINTMENT OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMEND COMPANY'S AMENDED Mgmt For For For ARTICLES OF INCORPORATION TO ADOPT MAJORITY VOTING 4 SHAREHOLDER PROPOSAL #1 - ShrHoldr Against Against For ROTATE SITE OF ANNUAL MEETING 5 SHAREHOLDER PROPOSAL #2 - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Global Industries, Ltd. Ticker Security ID: Meeting Date Meeting Status GLBL CUSIP9 379336100 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Clerico Mgmt For For For 1.2 Elect Edward Djerejian Mgmt For For For 1.3 Elect Lawrence Dickerson Mgmt For For For 1.4 Elect William J. Doré Mgmt For For For 1.5 Elect Larry Farmer Mgmt For For For 1.6 Elect Edgar Hotard Mgmt For For For 1.7 Elect Richard Pattarozzi Mgmt For For For 1.8 Elect James Payne Mgmt For For For 1.9 Elect Michael Pollock Mgmt For For For 2 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Goodrich Corporation Ticker Security ID: Meeting Date Meeting Status GR CUSIP9 382388106 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Diane Creel Mgmt For For For 1.2 Elect George Davidson, Jr. Mgmt For For For 1.3 Elect Harris Deloach, Jr. Mgmt For For For 1.4 Elect James Griffith Mgmt For For For 1.5 Elect William Holland Mgmt For For For 1.6 Elect John Jumper Mgmt For For For 1.7 Elect Marshall Larsen Mgmt For For For 1.8 Elect Lloyd Newton Mgmt For For For 1.9 Elect Douglas Olesen Mgmt For For For 1.10 Elect Alfred Rankin, Jr. Mgmt For For For 1.11 Elect A. Thomas Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors Great Plains Energy Incorporated Ticker Security ID: Meeting Date Meeting Status GXP CUSIP9 391164100 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Bodde Mgmt For For For 1.2 Elect Michael Chesser Mgmt For For For 1.3 Elect William Downey Mgmt For For For 1.4 Elect Randall Ferguson, Jr. Mgmt For For For 1.5 Elect Gary Forsee Mgmt For For For 1.6 Elect James Mitchell Mgmt For For For 1.7 Elect William Nelson Mgmt For For For 1.8 Elect Linda Talbott Mgmt For For For 1.9 Elect Robert West Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase in Authorized Shares Mgmt For For For Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP9 406216101 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Bennett Mgmt For For For 2 Elect James Boyd Mgmt For For For 3 Elect Milton Carroll Mgmt For For For 4 Elect S. Malcolm Gillis Mgmt For For For 5 Elect James Hackett Mgmt For For For 6 Elect David Lesar Mgmt For For For 7 Elect Robert Malone Mgmt For For For 8 Elect J. Landis Martin Mgmt For For For 9 Elect Jay Precourt Mgmt For For For 10 Elect Debra Reed Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 1993 Stock and Mgmt For For For Incentive Plan 13 Amendment to the 2002 Employee Mgmt For For For Stock Purchase Plan 14 Shareholder Proposal Regarding ShrHoldr Against Against For Review of Human Rights Policies 15 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report 16 Shareholder Proposal Regarding ShrHoldr Against Against For Low-Carbon Energy Research and Development 17 Shareholder Proposal Regarding ShrHoldr Against For Against Compensation Consultants 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Iraq Operations Harley-Davidson, Inc. Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Martha Brooks Mgmt For For For 1.2 Elect Donald James Mgmt For For For 1.3 Elect James Norling Mgmt For For For 1.4 Elect James Ziemer Mgmt For For For 2 APPROVAL OF THE HARLEY- Mgmt For For For DAVIDSON, INC. 2009 INCENTIVE STOCK PLAN. 3 Ratification of Auditor Mgmt For Abstain Against 4 SHAREHOLDER PROPOSAL TO ShrHoldr Against For Against REORGANIZE THE BOARD OF DIRECTORS INTO ONE CLASS. Health Management Associates, Inc. Ticker Security ID: Meeting Date Meeting Status HMA CUSIP9 421933102 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Schoen Mgmt For Withhold Against 1.2 Elect Gary Newsome Mgmt For For For 1.3 Elect Kent Dauten Mgmt For For For 1.4 Elect Donald Kiernan Mgmt For For For 1.5 Elect Robert Knox Mgmt For For For 1.6 Elect William Mayberry Mgmt For For For 1.7 Elect Vicki O'Meara Mgmt For For For 1.8 Elect William Steere, Jr. Mgmt For For For 1.9 Elect Randolph Westerfield Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hess Corporation Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Hess Mgmt For For For 1.2 Elect Samuel Bodman Mgmt For For For 1.3 Elect Risa Lavizzo-Mourey Mgmt For For For 1.4 Elect Craig Matthews Mgmt For For For 1.5 Elect Ernst von Metzsch Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L. T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S. M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R. L. Mgmt For For For GUPTA 4 ELECTION OF DIRECTOR: J. H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M. V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: J. Z. Mgmt For For For HYATT 7 ELECTION OF DIRECTOR: J. R. Mgmt For For For JOYCE 8 ELECTION OF DIRECTOR: R. L. Mgmt For For For RYAN 9 ELECTION OF DIRECTOR: L. S. Mgmt For For For SALHANY 10 ELECTION OF DIRECTOR: G. K. Mgmt For For For THOMPSON 11 Ratification of Auditor Mgmt For For For Home Depot Inc. Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect David Batchelder Mgmt For For For 3 Elect Francis Blake Mgmt For For For 4 Elect Ari Bousbib Mgmt For For For 5 Elect Gregory Brenneman Mgmt For For For 6 Elect Albert Carey Mgmt For For For 7 Elect Armando Codina Mgmt For For For 8 Elect Bonnie Hill Mgmt For For For 9 Elect Karen Katen Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Right to Call a Special Meeting Mgmt For For For 12 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 13 Shareholder Proposal Regarding ShrHoldr Against Against For Special Shareholder Meetings 14 Shareholder Proposal Regarding ShrHoldr Against Against For Employment Diversity Report 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 16 Shareholder Proposal Regarding ShrHoldr Against Against For Energy Usage Honeywell International Inc. Ticker Security ID: Meeting Date Meeting Status HON CUSIP9 438516106 04/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GORDON M. BETHUNE 2 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: D. Mgmt For For For SCOTT DAVIS 5 ELECTION OF DIRECTOR: Mgmt For For For LINNET F. DEILY 6 ELECTION OF DIRECTOR: CLIVE Mgmt For For For R. HOLLICK 7 ELECTION OF DIRECTOR: Mgmt For For For GEORGE PAZ 8 ELECTION OF DIRECTOR: Mgmt For For For BRADLEY T. SHEARES 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL W. WRIGHT 11 APPROVAL OF INDEPENDENT Mgmt For For For ACCOUNTANTS 12 CUMULATIVE VOTING ShrHoldr Against Against For 13 PRINCIPLES FOR HEALTH CARE ShrHoldr Against Against For REFORM 14 EXECUTIVE COMPENSATION ShrHoldr Against Against For ADVISORY VOTE 15 TAX GROSS-UP PAYMENTS ShrHoldr Against For Against 16 SPECIAL SHAREOWNER ShrHoldr Against Against For MEETINGS Hospira, Inc. Ticker Security ID: Meeting Date Meeting Status HSP CUSIP9 441060100 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Christopher Begley Mgmt For For For 1.2 Elect Barbara Bowles Mgmt For For For 1.3 Elect Roger Hale Mgmt For For For 1.4 Elect John Staley Mgmt For For For 1.5 Elect Heino von Prondzynski Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Long-Term Mgmt For For For Stock Incentive Plan Huntsman Corporation Ticker Security ID: Meeting Date Meeting Status HUNPR CUSIP9 447011107 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jon Huntsman Mgmt For For For 1.2 Elect Marsha Evans Mgmt For For For 2 Ratification of Auditor Mgmt For For For International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.J.P. Mgmt For For For BELDA 2 ELECTION OF DIRECTOR: C. Mgmt For For For BLACK 3 ELECTION OF DIRECTOR: W.R. Mgmt For For For BRODY 4 ELECTION OF DIRECTOR: K.I. Mgmt For For For CHENAULT 5 ELECTION OF DIRECTOR: M.L. Mgmt For For For ESKEW 6 ELECTION OF DIRECTOR: S.A. Mgmt For Against Against JACKSON 7 ELECTION OF DIRECTOR: T. Mgmt For For For NISHIMURO 8 ELECTION OF DIRECTOR: J.W. Mgmt For For For OWENS 9 ELECTION OF DIRECTOR: S.J. Mgmt For For For PALMISANO 10 ELECTION OF DIRECTOR: J.E. Mgmt For For For SPERO 11 ELECTION OF DIRECTOR: S. Mgmt For For For TAUREL 12 ELECTION OF DIRECTOR: L.H. Mgmt For For For ZAMBRANO 13 Ratification of Auditor Mgmt For For For 14 Approval of Long-Term Incentive Mgmt For For For Performance Terms 15 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 16 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION AND PENSION INCOME 17 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MARY Mgmt For For For SUE COLEMAN 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For G. CULLEN 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL M.E. JOHNS 4 ELECTION OF DIRECTOR: Mgmt For For For ARNOLD G. LANGBO 5 ELECTION OF DIRECTOR: Mgmt For For For SUSAN L. LINDQUIST 6 ELECTION OF DIRECTOR: LEO F. Mgmt For For For MULLIN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. PEREZ 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES PRINCE 9 ELECTION OF DIRECTOR: DAVID Mgmt For For For SATCHER 10 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. WELDON 11 Ratification of Auditor Mgmt For For For 12 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION POLICIES AND DISCLOSURE JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 ADVISORY VOTE ON EXECUTIVE Mgmt For For For COMPENSATION 14 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Prior Government Service 15 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 16 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Credit Card Practices 18 Shareholder Proposal Regarding ShrHoldr Against Against For Key Executive Performance Plan ("KEPP") 19 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement 20 Shareholder Proposal Regarding ShrHoldr Against Against For Carbon Principles Report Kimberly-Clark Corporation Ticker Security ID: Meeting Date Meeting Status KMB CUSIP9 494368103 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against R. ALM 2 ELECTION OF DIRECTOR: Mgmt For Against Against DENNIS R. BERESFORD 3 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against F. BERGSTROM 4 ELECTION OF DIRECTOR: Mgmt For Against Against ABELARDO E. BRU 5 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT W. DECHERD 6 ELECTION OF DIRECTOR: Mgmt For Against Against THOMAS J. FALK 7 ELECTION OF DIRECTOR: MAE Mgmt For Against Against C. JEMISON, M.D. 8 ELECTION OF DIRECTOR: IAN C. Mgmt For Against Against READ 9 ELECTION OF DIRECTOR: G. Mgmt For Against Against CRAIG SULLIVAN 10 RATIFICATION OF AUDITORS Mgmt For For For 11 Right to Call a Special Meeting Mgmt For For For 12 REAPPROVAL OF Mgmt For Abstain Against PERFORMANCE GOALS UNDER THE 2001 EQUITY PARTICIPATION PLAN 13 STOCKHOLDER PROPOSAL ShrHoldr Against Abstain Against REGARDING CUMULATIVE VOTING Kraft Foods Inc Ticker Security ID: Meeting Date Meeting Status KFT CUSIP9 50075N104 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ajay Banga Mgmt For For For 2 Elect Myra Hart Mgmt For For For 3 Elect Lois Juliber Mgmt For For For 4 Elect Mark Ketchum Mgmt For For For 5 Elect Richard Lerner Mgmt For For For 6 Elect John Pope Mgmt For For For 7 Elect Fedric Reynolds Mgmt For For For 8 Elect Irene Rosenfeld Mgmt For For For 9 Elect Deborah Wright Mgmt For For For 10 Elect Frank Zarb Mgmt For For For 11 Amendment to the 2005 Mgmt For For For Performance Incentive Plan 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For the Right to Call Special Meetings Kroger Co. Ticker Security ID: Meeting Date Meeting Status KR CUSIP9 501044101 06/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Reuben Anderson Mgmt For For For 2 Elect Robert Beyer Mgmt For For For 3 Elect David Dillon Mgmt For For For 4 Elect Susan Kropf Mgmt For For For 5 Elect John LaMacchia Mgmt For For For 6 Elect David Lewis Mgmt For For For 7 Elect Don McGeorge Mgmt For For For 8 Elect W. Rodney McMullen Mgmt For For For 9 Elect Jorge Montoya Mgmt For For For 10 Elect Clyde Moore Mgmt For For For 11 Elect Susan Phillips Mgmt For For For 12 Elect Steven Rogel Mgmt For For For 13 Elect James Runde Mgmt For For For 14 Elect Ronald Sargent Mgmt For For For 15 Elect Bobby Shackouls Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Cage Free Eggs 18 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors L-3 Communications Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Millard Mgmt For For For 1.2 Elect Arthur Simon Mgmt For For For 2 2009 Employee Stock Purchase Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Liberty Media Corporation (Interactive) Ticker Security ID: Meeting Date Meeting Status LINTA CUSIP9 53071M500 06/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donne Fisher Mgmt For For For 1.2 Elect Gregory Maffei Mgmt For For For 1.3 Elect M. LaVoy Robison Mgmt For For For 2 Technical Amendments to the Mgmt For For For Certificate of Incorporation 3 Reverse Stock Split Mgmt For For For 4 Ratification of Auditor Mgmt For For For Lockheed Martin Corporation Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: E.C. Mgmt For For For PETE ALDRIDGE JR. 2 ELECTION OF DIRECTOR: Mgmt For For For NOLAN D. ARCHIBALD 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. BURRITT 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For O. ELLIS JR. 5 ELECTION OF DIRECTOR: Mgmt For For For GWENDOLYN S. KING 6 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against M. LOY 7 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS H. MCCORKINDALE 8 ELECTION OF DIRECTOR: Mgmt For Against Against JOSEPH W. RALSTON 9 ELECTION OF DIRECTOR: Mgmt For For For FRANK SAVAGE 10 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. SCHNEIDER 11 ELECTION OF DIRECTOR: ANNE Mgmt For For For STEVENS 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. STEVENS 13 ELECTION OF DIRECTOR: JAMES Mgmt For For For R. UKROPINA 14 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS 15 Elimination of Supermajority Mgmt For For For Requirement 16 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For REPORT ON SPACE-BASED WEAPONS PROGRAM 17 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For POLICY ON PAYMENTS TO EXECUTIVES AFTER DEATH 18 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Loews Corporation Ticker Security ID: Meeting Date Meeting Status L CUSIP9 540424108 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ann Berman Mgmt For Against Against 2 Elect Joseph Bower Mgmt For Against Against 3 Elect Charles Diker Mgmt For Against Against 4 Elect Paul Fribourg Mgmt For Against Against 5 Elect Walter Harris Mgmt For Against Against 6 Elect Philip Laskawy Mgmt For Against Against 7 Elect Ken Miller Mgmt For Against Against 8 Elect Gloria Scott Mgmt For Against Against 9 Elect Andrew Tisch Mgmt For Against Against 10 Elect James Tisch Mgmt For Against Against 11 Elect Jonathan Tisch Mgmt For Against Against 12 Ratification of Auditor Mgmt For For For 13 Amendment to Simplify and Update Mgmt For For For Charter 14 Shareholder Proposal Regarding ShrHoldr Against For Against Cumulative Voting Macy's Inc. Ticker Security ID: Meeting Date Meeting Status M CUSIP9 55616P104 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Bollenbach Mgmt For For For 1.2 Elect Deirdre Connelly Mgmt For For For 1.3 Elect Meyer Feldberg Mgmt For For For 1.4 Elect Sara Levinson Mgmt For For For 1.5 Elect Terry Lundgren Mgmt For For For 1.6 Elect Joseph Neubauer Mgmt For For For 1.7 Elect Joseph Pichler Mgmt For For For 1.8 Elect Joyce Roché Mgmt For For For 1.9 Elect Karl von der Heyden Mgmt For For For 1.10 Elect Craig Weatherup Mgmt For For For 1.11 Elect Marna Whittington Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Omnibus Incentive Mgmt For For For Compensation Plan 4 Shareholder Proposal Regarding ShrHoldr Against For Against Simple Majority Vote 5 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement Marathon Oil Corporation Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For GREGORY H. BOYCE 3 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE P. CAZALOT, JR. 4 ELECTION OF DIRECTOR: DAVID Mgmt For For For A. DABERKO 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM L. DAVIS 6 ELECTION OF DIRECTOR: Mgmt For Against Against SHIRLEY ANN JACKSON 7 ELECTION OF DIRECTOR: PHILIP Mgmt For For For LADER 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. LEE 9 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL E.J. PHELPS 10 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 11 ELECTION OF DIRECTOR: SETH Mgmt For For For E. SCHOFIELD 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. USHER 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meetings 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Marriott International, Inc. Ticker Security ID: Meeting Date Meeting Status MAR CUSIP9 571903202 05/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect J.W. Marriott, Jr. Mgmt For For For 2 Elect John Marriott III Mgmt For For For 3 Elect Mary Bush Mgmt For Against Against 4 Elect Lawrence Kellner Mgmt For For For 5 Elect Debra Lee Mgmt For For For 6 Elect George Munoz Mgmt For For For 7 Elect Harry Pearce Mgmt For For For 8 Elect Steven Reinemund Mgmt For For For 9 Elect W. Mitt Romney Mgmt For For For 10 Elect William Shaw Mgmt For For For 11 Elect Lawrence Small Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the Stock and Cash Mgmt For For For Incentive Plan Marsh & McLennan Companies, Inc. Ticker Security ID: Meeting Date Meeting Status MMC CUSIP9 571748102 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Baker, Jr. Mgmt For For For 2 Elect Gwendolyn King Mgmt For For For 3 Elect Marc Oken Mgmt For For For 4 Elect David Olsen Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation 7 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 8 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report Masco Corporation Ticker Security ID: Meeting Date Meeting Status MAS CUSIP9 574599106 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Denomme Mgmt For For For 2 Elect Richard Manoogian Mgmt For For For 3 Elect Mary Ann Van Lokeren Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Amendment to the 2005 Long Term Mgmt For For For Stock Incentive Plan 6 Approval of the Material Terms of Mgmt For For For the 2005 Long Term Stock Incentive Plan Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Victor Dzau Mgmt For For For 1.2 Elect William Hawkins Mgmt For For For 1.3 Elect Shirley Ann Jackson Mgmt For For For 1.4 Elect Denise O'Leary Mgmt For For For 1.5 Elect Jean-Pierre Rosso Mgmt For For For 1.6 Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE MEDTRONIC, Mgmt For For For INC. 2 INCENTIVE PLAN. MEMC Electronic Materials, Inc. Ticker Security ID: Meeting Date Meeting Status WFR CUSIP9 552715104 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Boehlke Mgmt For For For 1.2 Elect C. Douglas Marsh Mgmt For For For 1.3 Elect Michael McNamara Mgmt For For For 2 Ratification of Auditor Mgmt For For For Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP9 589331107 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For LESLIE A. BRUN 2 ELECTION OF DIRECTOR: Mgmt For For For THOMAS R. CECH, PH.D. 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD T. CLARK 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. GLOCER 5 ELECTION OF DIRECTOR: Mgmt For For For STEVEN F. GOLDSTONE 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM B. HARRISON, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For HARRY R. JACOBSON, M.D. 8 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM N. KELLEY, M.D. 9 ELECTION OF DIRECTOR: Mgmt For Against Against ROCHELLE B. LAZARUS 10 ELECTION OF DIRECTOR: Mgmt For For For CARLOS E. REPRESAS 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS E. SHENK, PH.D. 12 ELECTION OF DIRECTOR: ANNE Mgmt For For For M. TATLOCK 13 ELECTION OF DIRECTOR: Mgmt For For For SAMUEL O. THIER, M.D. 14 ELECTION OF DIRECTOR: Mgmt For For For WENDELL P. WEEKS 15 ELECTION OF DIRECTOR: PETER Mgmt For For For C. WENDELL 16 Ratification of Auditor Mgmt For For For 17 Authorization of Board to Set Board Mgmt For For For Size 18 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING SPECIAL SHAREHOLDER MEETINGS 19 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING AN INDEPENDENT LEAD DIRECTOR 20 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Merrill Lynch & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MER CUSIP9 590188108 12/05/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Misc. Article Amendments Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For MetLife, Inc. Ticker Security ID: Meeting Date Meeting Status MET CUSIP9 59156R108 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect C. Robert Henrikson Mgmt For For For 1.2 Elect John Keane Mgmt For For For 1.3 Elect Catherine Kinney Mgmt For For For 1.4 Elect Hugh Price Mgmt For For For 1.5 Elect Kenton Sicchitano Mgmt For For For 2 REAPPROVAL OF THE METLIFE, Mgmt For For For INC. 2 INCENTIVE COMPENSATION PLAN 3 Ratification of Auditor Mgmt For For For Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR. 3 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES III 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: Mgmt For For For HELMUT PANKE 10 Executive Officer Incentive Plan Mgmt For For For 11 Amendment to the 1999 Stock Mgmt For For For Option Plan for Non-Employee Directors 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 14 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. 15 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For DISCLOSURE OF CHARITABLE CONTRIBUTIONS. Molson Coors Brewing Company Ticker Security ID: Meeting Date Meeting Status TAPA CUSIP9 60871R209 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Cleghorn Mgmt For Withhold Against 1.2 Elect Charles Herington Mgmt For Withhold Against 1.3 Elect David O'Brien Mgmt For Withhold Against Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP9 617446448 02/09/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Common Stock Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP9 617446448 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ROY J. Mgmt For For For BOSTOCK 2 ELECTION OF DIRECTOR: Mgmt For For For ERSKINE B. BOWLES 3 ELECTION OF DIRECTOR: Mgmt For For For HOWARD J. DAVIES 4 ELECTION OF DIRECTOR: Mgmt For For For NOBUYUKI HIRANO 5 ELECTION OF DIRECTOR: C. Mgmt For For For ROBERT KIDDER 6 ELECTION OF DIRECTOR: JOHN Mgmt For For For J. MACK 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: Mgmt For For For HUTHAM S. OLAYAN 10 ELECTION OF DIRECTOR: Mgmt For For For CHARLES E. PHILLIPS, JR. 11 ELECTION OF DIRECTOR: O. Mgmt For For For GRIFFITH SEXTON 12 ELECTION OF DIRECTOR: LAURA Mgmt For For For D. TYSON 13 TO RATIFY THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR 14 Advisory Vote on Executive Mgmt For For For Compensation 15 TO AMEND THE 2007 EQUITY Mgmt For Against Against INCENTIVE COMPENSATION PLAN 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREOWNER MEETINGS 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING INDEPENDENT CHAIR National Oilwell Varco, Inc. Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Merrill Miller, Jr. Mgmt For For For 2 Elect Greg Armstrong Mgmt For For For 3 Elect David Harrison Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Amendment to the Long-Term Mgmt For For For Incentive Plan Newell Rubbermaid, Inc. Ticker Security ID: Meeting Date Meeting Status NWL CUSIP9 651229106 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Clarke Mgmt For For For 2 Elect Domenico De Sole Mgmt For For For 3 Elect Elizabeth Cuthbert-Millett Mgmt For For For 4 Elect Steven Strobel Mgmt For For For 5 Ratification of Auditor Mgmt For For For Newfield Exploration Company Ticker Security ID: Meeting Date Meeting Status NFX CUSIP9 651290108 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Trice Mgmt For For For 2 Elect Lee Boothby Mgmt For For For 3 Elect Philip Burguieres Mgmt For For For 4 Elect Pamela Gardner Mgmt For For For 5 Elect Dennis Hendrix Mgmt For For For 6 Elect John Kemp III Mgmt For For For 7 Elect J. Michael Lacey Mgmt For For For 8 Elect Joseph Netherland Mgmt For For For 9 Elect Howard Newman Mgmt For For For 10 Elect Thomas Ricks Mgmt For For For 11 Elect Juanita Romans Mgmt For For For 12 Elect Charles Shultz Mgmt For For For 13 Elect J. Terry Strange Mgmt For For For 14 2009 Omnibus Stock Plan Mgmt For For For 15 2009 Non-Employee Director Mgmt For For For Restricted Stock Plan 16 Ratification of Auditor Mgmt For For For Nexen Inc. Ticker Security ID: Meeting Date Meeting Status NXY CUSIP9 65334H102 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Berry Mgmt For Withhold Against 1.2 Elect Robert Bertram Mgmt For Withhold Against 1.3 Elect Dennis Flanagan Mgmt For Withhold Against 1.4 Elect S. Barry Jackson Mgmt For Withhold Against 1.5 Elect Kevin Jenkins Mgmt For Withhold Against 1.6 Elect A. Anne McLellan Mgmt For Withhold Against 1.7 Elect Eric Newell Mgmt For Withhold Against 1.8 Elect Thomas O'Neill Mgmt For Withhold Against 1.9 Elect Marvin Romanow Mgmt For Withhold Against 1.10 Elect Francis Saville Mgmt For Withhold Against 1.11 Elect John Willson Mgmt For Withhold Against 1.12 Elect Victor Zaleschuk Mgmt For Withhold Against 2 TO APPOINT DELOITTE & Mgmt For For For TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2009. Nokia Corp Ticker Security ID: Meeting Date Meeting Status NOK CUSIP9 654902204 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ADOPTION OF THE ANNUAL Mgmt For For For ACCOUNTS. 2 Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Board and Mgmt For For For Management Acts 4 RESOLUTION ON THE Mgmt For For For REMUNERATION OF THE MEMBERS OF THE BOARD OF DIRECTORS. 5 RESOLUTION ON THE NUMBER Mgmt For For For OF MEMBERS OF THE BOARD OF DIRECTORS. 6.1 Elect Georg Ehrnrooth Mgmt For For For 6.2 Elect Lalita Gupte Mgmt For For For 6.3 Elect Bengt Holmström Mgmt For For For 6.4 Elect Henning Kagermann Mgmt For For For 6.5 Elect Olli-Pekka Kallasvuo Mgmt For For For 6.6 Elect Per Karlsson Mgmt For For For 6.7 Elect Jorma Ollila Mgmt For For For 6.8 Elect Marjorie Scardino Mgmt For For For 6.9 Elect Risto Siilasmaa Mgmt For For For 6.10 Elect Keijo Suila Mgmt For For For 6.11 Elect Isabel Marey-Semper Mgmt For For For 7 RESOLUTION ON THE Mgmt For For For REMUNERATION OF THE AUDITOR. 8 ELECTION OF AUDITOR. Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Transaction of Other Business Mgmt Abstain Against Against Nordstrom, Inc. Ticker Security ID: Meeting Date Meeting Status JWN CUSIP9 655664100 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Phyllis Campbell Mgmt For For For 2 Elect Enrique Hernandez, Jr. Mgmt For For For 3 Elect Robert Miller Mgmt For For For 4 Elect Blake Nordstrom Mgmt For For For 5 Elect Erik Nordstrom Mgmt For For For 6 Elect Peter Nordstrom Mgmt For For For 7 Elect Philip Satre Mgmt For For For 8 Elect Robert Walter Mgmt For For For 9 Elect Alison Winter Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Executive Management Bonus Plan Mgmt For For For Northrop Grumman Corporation Ticker Security ID: Meeting Date Meeting Status NOC CUSIP9 666807102 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lewis Coleman Mgmt For Against Against 2 Elect Thomas Fargo Mgmt For Against Against 3 Elect Victor Fazio Mgmt For Against Against 4 Elect Donald Felsinger Mgmt For Against Against 5 Elect Stephen Frank Mgmt For Against Against 6 Elect Bruce Gordon Mgmt For Against Against 7 Elect Madeleine Kleiner Mgmt For Against Against 8 Elect Karl Krapek Mgmt For Against Against 9 Elect Richard Myers Mgmt For Against Against 10 Elect Aulana Peters Mgmt For Against Against 11 Elect Kevin Sharer Mgmt For Against Against 12 Elect Ronald Sugar Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding a ShrHoldr Against Against For Report on Space Based Weapons 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 16 Shareholder Proposal Regarding ShrHoldr Against For Against Right to Call Special Meetings Nucor Corporation Ticker Security ID: Meeting Date Meeting Status NUE CUSIP9 670346105 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Clayton Daley, Jr. Mgmt For For For 1.2 Elect Harvey Gantt Mgmt For For For 1.3 Elect Bernard Kasriel Mgmt For For For 1.4 Elect Christopher Kearney Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors 4 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 5 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Human Rights 6 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform NV Energy, Inc. Ticker Security ID: Meeting Date Meeting Status NVE CUSIP9 67073Y106 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Susan Clark Mgmt For For For 1.2 Elect Theodore Day Mgmt For Withhold Against 1.3 Elect Stephen Frank Mgmt For For For 1.4 Elect Maureen Mullarkey Mgmt For For For 1.5 Elect Donald Snyder Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 TO RATIFY THE SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. NV Energy, Inc. Ticker Security ID: Meeting Date Meeting Status SRP CUSIP9 826428104 11/19/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Company Name Change Mgmt For For For Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For For For 2 Elect Ronald Burkle Mgmt For For For 3 Elect John Chalsty Mgmt For For For 4 Elect Edward Djerejian Mgmt For For For 5 Elect John Feick Mgmt For For For 6 Elect Ray Irani Mgmt For For For 7 Elect Irvin Maloney Mgmt For For For 8 Elect Avedick Poladian Mgmt For For For 9 Elect Rodolfo Segovia Mgmt For For For 10 Elect Aziz Syriani Mgmt For For For 11 Elect Rosemary Tomich Mgmt For For For 12 Elect Walter Weisman Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Permit Shareholders Mgmt For For For to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Host Country Regulations Omnicom Group Inc. Ticker Security ID: Meeting Date Meeting Status OMC CUSIP9 681919106 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Wren Mgmt For For For 1.2 Elect Bruce Crawford Mgmt For For For 1.3 Elect Alan Batkin Mgmt For For For 1.4 Elect Robert Clark Mgmt For For For 1.5 Elect Leonard Coleman, Jr. Mgmt For For For 1.6 Elect Errol Cook Mgmt For For For 1.7 Elect Susan Denison Mgmt For For For 1.8 Elect Michael Henning Mgmt For For For 1.9 Elect John Murphy Mgmt For For For 1.10 Elect John Purcell Mgmt For For For 1.11 Elect Linda Johnson Rice Mgmt For For For 1.12 Elect Gary Roubos Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan Parametric Technology Corporation Ticker Security ID: Meeting Date Meeting Status PMTC CUSIP9 699173209 03/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donald Grierson Mgmt For For For 1.2 Elect James Heppelmann Mgmt For For For 1.3 Elect Oscar Marx, III Mgmt For For For 2 Amendment to the 2000 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Parker-Hannifin Corporation Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Kassling Mgmt For For For 1.2 Elect Joseph Scaminace Mgmt For For For 1.3 Elect Wolfgang Schmitt Mgmt For For For 2 Ratification of Auditor Mgmt For For For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS A. AUSIELLO 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL S. BROWN 3 ELECTION OF DIRECTOR: M. Mgmt For For For ANTHONY BURNS 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT N. BURT 5 ELECTION OF DIRECTOR: W. Mgmt For For For DON CORNWELL 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 7 ELECTION OF DIRECTOR: Mgmt For For For CONSTANCE J. HORNER 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. KILTS 9 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY B. KINDLER 10 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. LORCH 11 ELECTION OF DIRECTOR: DANA Mgmt For For For G. MEAD 12 ELECTION OF DIRECTOR: Mgmt For For For SUZANNE NORA JOHNSON 13 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 14 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. STEERE, JR. 15 Ratification of Auditor Mgmt For For For 16 Amendment to the 2004 Stock Plan Mgmt For For For 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS. 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. 19 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CUMULATIVE VOTING. 20 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. PG&E Corporation Ticker Security ID: Meeting Date Meeting Status PCG CUSIP9 69331C108 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Andrews Mgmt For For For 2 Elect C. Lee Cox Mgmt For For For 3 Elect Peter Darbee Mgmt For For For 4 Elect Maryellen Herringer Mgmt For For For 5 Elect Roger Kimmel Mgmt For For For 6 Elect Richard Meserve Mgmt For For For 7 Elect Forrest Miller Mgmt For For For 8 Elect Barbara Rambo Mgmt For For For 9 Elect Barry Williams Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 12 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation in North Dakota Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP9 718172109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Graham MacKay Mgmt For For For 6 Elect Sergio Marchionne Mgmt For For For 7 Elect Lucio Noto Mgmt For For For 8 Elect Carlos Slim Helú Mgmt For For For 9 Elect Stephen Wolf Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Approval of Material Terms of the Mgmt For For For 2008 Performance Incentive Plan PNC Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status PNC CUSIP9 693475105 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. Mgmt For For For BERNDT 2 ELECTION OF DIRECTOR: MR. Mgmt For For For BUNCH 3 ELECTION OF DIRECTOR: MR. Mgmt For For For CHELLGREN 4 ELECTION OF DIRECTOR: MR. Mgmt For For For CLAY 5 ELECTION OF DIRECTOR: MS. Mgmt For For For JAMES 6 ELECTION OF DIRECTOR: MR. Mgmt For For For KELSON 7 ELECTION OF DIRECTOR: MR. Mgmt For For For LINDSAY 8 ELECTION OF DIRECTOR: MR. Mgmt For For For MASSARO 9 ELECTION OF DIRECTOR: MS. Mgmt For For For PEPPER 10 ELECTION OF DIRECTOR: MR. Mgmt For For For ROHR 11 ELECTION OF DIRECTOR: MR. Mgmt For For For SHEPARD 12 ELECTION OF DIRECTOR: MS. Mgmt For For For STEFFES 13 ELECTION OF DIRECTOR: MR. Mgmt For For For STRIGL 14 ELECTION OF DIRECTOR: MR. Mgmt For For For THIEKE 15 ELECTION OF DIRECTOR: MR. Mgmt For For For USHER 16 ELECTION OF DIRECTOR: MR. Mgmt For For For WALLS 17 ELECTION OF DIRECTOR: MR. Mgmt For For For WEHMEIER 18 Employee Stock Purchase Plan Mgmt For For For 19 Ratification of Auditor Mgmt For For For 20 APPROVAL OF AN ADVISORY Mgmt For For For VOTE ON EXECUTIVE COMPENSATION. 21 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement PNC Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status PNCFP CUSIP9 693475105 12/23/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Pulte Homes, Inc. Ticker Security ID: Meeting Date Meeting Status PHM CUSIP9 745867101 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Debra Kelly-Ennis Mgmt For Withhold Against 1.2 Elect Bernard Reznicek Mgmt For Withhold Against 1.3 Elect Richard Wolford Mgmt For Withhold Against 2 Amendment to Articles of Mgmt For For For Incorporation to Preserve Value of Net Operating Losses 3 Amendment to the 2004 Stock Mgmt For Against Against Incentive Plan 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors 6 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 7 Shareholder Proposal Regarding an ShrHoldr Against For Against Independent Board Chairman 8 Shareholder Proposal Regarding ShrHoldr Against For Against Performance-Based Equity Compensation 9 Shareholder Proposal Regarding ShrHoldr Against For Against Advisory Vote on Compensation (Say on Pay) 10 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Ratio Between CEO and Employee Pay QUALCOMM Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP9 747525103 03/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Barbara Alexander Mgmt For For For 1.2 Elect Stephen Bennett Mgmt For For For 1.3 Elect Donald Cruickshank Mgmt For For For 1.4 Elect Raymond Dittamore Mgmt For For For 1.5 Elect Thomas Horton Mgmt For For For 1.6 Elect Irwin Jacobs Mgmt For For For 1.7 Elect Paul Jacobs Mgmt For For For 1.8 Elect Robert Kahn Mgmt For For For 1.9 Elect Sherry Lansing Mgmt For For For 1.10 Elect Duane Nelles Mgmt For For For 1.11 Elect Marc Stern Mgmt For For For 1.12 Elect Brent Scowcroft Mgmt For For For 2 Ratification of Auditor Mgmt For For For Quest Diagnostics Ticker Security ID: Meeting Date Meeting Status DGX CUSIP9 74834L100 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jenne Britell Mgmt For For For 2 Elect Gail Wilensky Mgmt For For For 3 Elect John Ziegler Mgmt For For For 4 Amendment to the Employee Long- Mgmt For For For Term Incentive Plan 5 Amendment to the Long-Term Mgmt For For For Incentive Plan for Non-Employee Directors 6 Ratification of Auditor Mgmt For For For Qwest Communications International Inc. Ticker Security ID: Meeting Date Meeting Status Q CUSIP9 749121109 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Mueller Mgmt For For For 2 Elect Linda Alvarado Mgmt For For For 3 Elect Charles Biggs Mgmt For For For 4 Elect K. Dane Brooksher Mgmt For For For 5 Elect Peter Hellman Mgmt For For For 6 Elect R. David Hoover Mgmt For For For 7 Elect Patrick Martin Mgmt For For For 8 Elect Caroline Matthews Mgmt For For For 9 Elect Wayne Murdy Mgmt For For For 10 Elect Jan Murley Mgmt For For For 11 Elect James Unruh Mgmt For For For 12 Elect Anthony Welters Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Approval of Policy Relating to Mgmt For For For Severance Arrangements with Executives 15 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Approval of Certain Extraordinary Retirement Benefits for Executives 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 18 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation Republic Services, Inc. Ticker Security ID: Meeting Date Meeting Status RSG CUSIP9 760759100 11/14/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Schering-Plough Corporation Ticker Security ID: Meeting Date Meeting Status SGP CUSIP9 806605101 05/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Colligan Mgmt For For For 1.2 Elect Fred Hassan Mgmt For For For 1.3 Elect C. Robert Kidder Mgmt For For For 1.4 Elect Eugene McGrath Mgmt For For For 1.5 Elect Antonio Perez Mgmt For For For 1.6 Elect Patricia Russo Mgmt For For For 1.7 Elect Jack Stahl Mgmt For For For 1.8 Elect Craig Thompson Mgmt For For For 1.9 Elect Kathryn Turner Mgmt For For For 1.10 Elect Robert van Oordt Mgmt For For For 1.11 Elect Arthur Weinbach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call Special Meeting Schlumberger Limited Ticker Security ID: Meeting Date Meeting Status SLB CUSIP9 806857108 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philippe Camus Mgmt For For For 1.2 Elect Jamie Gorelick Mgmt For For For 1.3 Elect Andrew Gould Mgmt For For For 1.4 Elect Tony Isaac Mgmt For For For 1.5 Elect Nikolay Kudryavtsev Mgmt For For For 1.6 Elect Adrian Lajous Mgmt For For For 1.7 Elect Michael Marks Mgmt For For For 1.8 Elect Leo Reif Mgmt For For For 1.9 Elect Tore Sandvold Mgmt For For For 1.10 Elect Henri Seydoux Mgmt For For For 1.11 Elect Linda Stuntz Mgmt For For For 2 PROPOSAL TO ADOPT AND Mgmt For For For APPROVE OF FINANCIALS AND DIVIDENDS. 3 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Compensation Report (Say on Pay) 4 PROPOSAL TO APPROVE OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Service Corporation International Ticker Security ID: Meeting Date Meeting Status SCI CUSIP9 817565104 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Waltrip Mgmt For For For 1.2 Elect Anthony Coelho Mgmt For For For 1.3 Elect A. J. Foyt, Jr. Mgmt For For For 1.4 Elect Edward Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sprint Nextel Corporation Ticker Security ID: Meeting Date Meeting Status S CUSIP9 852061100 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Bennett Mgmt For For For 2 Elect Gordon Bethune Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect James Hance, Jr. Mgmt For For For 5 Elect Daniel Hesse Mgmt For For For 6 Elect Janet Hill Mgmt For For For 7 Elect Frank Ianna Mgmt For For For 8 Elect Sven-Christer Nilsson Mgmt For For For 9 Elect William Nuti Mgmt For For For 10 Elect Rodney O'Neal Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 1988 Employees Mgmt For For For Stock Purchase Plan 13 Shareholder Proposal Regarding ShrHoldr Against Against For Special Meetings 14 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report Staples, Inc. Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/09/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Basil Anderson Mgmt For For For 2 Elect Arthur Blank Mgmt For For For 3 Elect Mary Burton Mgmt For For For 4 Elect Justin King Mgmt For For For 5 Elect Carol Meyrowitz Mgmt For For For 6 Elect Rowland Moriarty Mgmt For For For 7 Elect Robert Nakasone Mgmt For For For 8 Elect Ronald Sargent Mgmt For For For 9 Elect Elizabeth Smith Mgmt For For For 10 Elect Robert Sulentic Mgmt For For For 11 Elect Vijay Vishwanath Mgmt For For For 12 Elect Paul Walsh Mgmt For For For 13 Amendment to the 1998 Employee Mgmt For For For Stock Purchase Plan 14 Amendment to the International Mgmt For For For Employee Stock Purchase Plan 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation State Street Corporation Ticker Security ID: Meeting Date Meeting Status STT CUSIP9 857477103 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kennett Burnes Mgmt For For For 1.2 Elect Peter Coym Mgmt For For For 1.3 Elect Patrick de Saint-Aignan Mgmt For For For 1.4 Elect Amelia Fawcett Mgmt For For For 1.5 Elect David Gruber Mgmt For For For 1.6 Elect Linda Hill Mgmt For For For 1.7 Elect Robert Kaplan Mgmt For For For 1.8 Elect Charles LaMantia Mgmt For For For 1.9 Elect Ronald Logue Mgmt For For For 1.10 Elect Richard Sergel Mgmt For For For 1.11 Elect Ronald Skates Mgmt For For For 1.12 Elect Gregory Summe Mgmt For For For 1.13 Elect Robert Weissman Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 Amendment to the 2006 Equity Mgmt For For For Incentive Plan 4 Advisory Vote on Executive Mgmt For For For Compensation 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding an ShrHoldr Against Against For Annual Certification of Audit Fees Steel Dynamics, Inc. Ticker Security ID: Meeting Date Meeting Status STLD CUSIP9 858119100 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Keith Busse Mgmt For For For 1.2 Elect Mark Millett Mgmt For For For 1.3 Elect Richard Teets, Jr. Mgmt For For For 1.4 Elect John Bates Mgmt For For For 1.5 Elect Frank Byrne Mgmt For For For 1.6 Elect Paul Edgerley Mgmt For For For 1.7 Elect Richard Freeland Mgmt For For For 1.8 Elect Jürgen Kolb Mgmt For For For 1.9 Elect James Marcuccilli Mgmt For For For 1.10 Elect Joseph Ruffolo Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP9 882508104 04/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: J.R. Mgmt For For For ADAMS 2 ELECTION OF DIRECTOR: D.L. Mgmt For For For BOREN 3 ELECTION OF DIRECTOR: D.A. Mgmt For For For CARP 4 ELECTION OF DIRECTOR: C.S. Mgmt For For For COX 5 ELECTION OF DIRECTOR: D.R. Mgmt For For For GOODE 6 ELECTION OF DIRECTOR: S.P. Mgmt For For For MACMILLAN 7 ELECTION OF DIRECTOR: P.H. Mgmt For For For PATSLEY 8 ELECTION OF DIRECTOR: W.R. Mgmt For For For SANDERS 9 ELECTION OF DIRECTOR: R.J. Mgmt For For For SIMMONS 10 ELECTION OF DIRECTOR: R.K. Mgmt For For For TEMPLETON 11 ELECTION OF DIRECTOR: C.T. Mgmt For For For WHITMAN 12 Ratification of Auditor Mgmt For For For 13 2009 Long-Term Incentive Plan Mgmt For For For 14 2009 Director Compensation Plan Mgmt For For For 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SEPARATION OF ROLES OF CHAIRMAN AND CEO. Textron Inc. Ticker Security ID: Meeting Date Meeting Status TXT CUSIP9 883203101 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LEWIS Mgmt For For For B. CAMPBELL 2 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE K. FISH 3 ELECTION OF DIRECTOR: JOE T. Mgmt For For For FORD 4 Ratification of Auditor Mgmt For For For The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlbäck Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect Rajat Gupta Mgmt For For For 8 Elect James Johnson Mgmt For For For 9 Elect Lois Juliber Mgmt For For For 10 Elect Lakshmi Mittal Mgmt For For For 11 Elect James Schiro Mgmt For For For 12 Elect Ruth Simmons Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Mgmt For For For Compensation 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CUMULATIVE VOTING 16 Shareholder Proposal Regarding a ShrHoldr Against For Against Simple Majority Vote 17 Shareholder Proposal to Create a ShrHoldr Against Against For Board-Level Committee to Address US Economic Security 18 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report The TJX Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TJX CUSIP9 872540109 06/02/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jose Alvarez Mgmt For For For 1.2 Elect Alan Bennett Mgmt For For For 1.3 Elect David Brandon Mgmt For For For 1.4 Elect Bernard Cammarata Mgmt For For For 1.5 Elect David Ching Mgmt For For For 1.6 Elect Michael Hines Mgmt For For For 1.7 Elect Amy Lane Mgmt For For For 1.8 Elect Carol Meyrowitz Mgmt For For For 1.9 Elect John O'Brien Mgmt For For For 1.10 Elect Robert Shapiro Mgmt For For For 1.11 Elect Willow Shire Mgmt For For For 1.12 Elect Fletcher Wiley Mgmt For For For 2 Amendment to the Stock Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Time Warner Cable, Inc. Ticker Security ID: Meeting Date Meeting Status TWC CUSIP9 88732J207 06/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carole Black Mgmt For For For 2 Elect Glenn Britt Mgmt For For For 3 Elect Thomas Castro Mgmt For For For 4 Elect David Chang Mgmt For For For 5 Elect James Copeland, Jr. Mgmt For For For 6 Elect Peter Haje Mgmt For For For 7 Elect Donna James Mgmt For For For 8 Elect Don Logan Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Wayne Pace Mgmt For For For 11 Elect Edward Shirley Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP9 887317303 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allison Jr. Mgmt For Against Against 2 Elect James Barksdale Mgmt For For For 3 Elect Jeffrey Bewkes Mgmt For For For 4 Elect Stephen Bollenbach Mgmt For For For 5 Elect Frank Caufield Mgmt For For For 6 Elect Robert Clark Mgmt For For For 7 Elect Mathias Döpfner Mgmt For For For 8 Elect Jessica Einhorn Mgmt For For For 9 Elect Michael Miles Mgmt For For For 10 Elect Kenneth Novack Mgmt For Against Against 11 Elect Deborah Wright Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Annual Incentive Plan for Executive Mgmt For For For Officers 14 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Toll Brothers, Inc. Ticker Security ID: Meeting Date Meeting Status TOL CUSIP9 889478103 03/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Blank Mgmt For For For 1.2 Elect Roger Hillas Mgmt For For For 1.3 Elect Stephen Novick Mgmt For For For 1.4 Elect Paul Shapiro Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE BOARD OF DIRECTORS. 4 Shareholder Proposal Regarding ShrHoldr Against Against For Separation of Chairman and CEO TOTAL SA Ticker Security ID: Meeting Date Meeting Status TOT CUSIP9 89151E109 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Consolidated Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Related Party Transactions Mgmt For For For 5 Retirement Benefits (Thierry Mgmt For Against Against Desmarest and Christophe de Margerie) 6 Severance Package (Christophe de Mgmt For For For Margerie) 7 Authority to Repurchase Shares Mgmt For For For 8 Elect Anne Lauvergeon Mgmt For Against Against 9 Elect Daniel Bouton Mgmt For Against Against 10 Elect Bertrand Collomb Mgmt For Against Against 11 Elect Christophe de Margerie Mgmt For Against Against 12 Elect Michel Pébereau Mgmt For Against Against 13 Elect Patrick Artus Mgmt For Against Against 14 Amendment Regarding Mandatory Mgmt For Against Against Board Retirement Age Limits 15 Shareholder Proposal Regarding Mgmt Against Against For Equity Compensation Disclosure 16 Shareholder Proposal Regarding Mgmt Against Against For Election of Employee Shareholder Representatives 17 Shareholder Proposal Regarding Mgmt Against Against For Equity Compensation Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP9 H8817H100 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board and Mgmt For For For Management Acts 3 Allocation of Profits/Dividends Mgmt For For For 4 Authority to Repurchase Shares Mgmt For For For 5 Amendment to the Long-Term Mgmt For For For Incentive Plan 6 Elect W. Richard Anderson Mgmt For For For 7 Elect Richard George Mgmt For For For 8 Elect Robert Long Mgmt For For For 9 Elect Edward Muller Mgmt For For For 10 Elect Victor Grijalva Mgmt For For For 11 Appointment of Auditor Mgmt For For For Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP9 G90073100 12/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from the Cayman Mgmt For For For Islands to Switzerland 2 Right to Adjourn Meeting Mgmt For For For Travelers Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TRV CUSIP9 89417E109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Beller Mgmt For For For 2 Elect John Dasburg Mgmt For For For 3 Elect Janet Dolan Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Jay Fishman Mgmt For For For 6 Elect Lawrence Graev Mgmt For For For 7 Elect Patricia Higgins Mgmt For For For 8 Elect Thomas Hodgson Mgmt For For For 9 Elect Cleve Killingsworth, Jr. Mgmt For For For 10 Elect Robert Lipp Mgmt For For For 11 Elect Blythe McGarvie Mgmt For For For 12 Elect Laurie Thomsen Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Reapproval of Material Terms of the Mgmt For For For Amended and Restated 2004 Stock Incentive Plan 15 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditures Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 G9143X208 03/12/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from Bermuda to Mgmt For For For Switzerland 2 Change of Par Value Mgmt For For For 3 TO CONSIDER AND APPROVE Mgmt For For For THE NAME OF TYCO INTERNATIONAL LTD. 4 Change of Company Purpose Mgmt For For For 5 Approval of the Swiss Articles of Mgmt For For For Association 6 Confirmation of Swiss Law as the Mgmt For For For Authoritative Legislation Governing the Company 7 Approval of Schaffhausen, Mgmt For For For Switzerland as the Company's Principal Place of Business 8 Appointment of Special Auditor Mgmt For For For 9 Appointment of Statutory Auditor Mgmt For For For 10 Approval of Dividend in the Form of Mgmt For For For a Reduction of Registered Captial 11 Right to Adjourn Meeting Mgmt For For For Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 G9143X208 03/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edward Breen Mgmt For For For 1.2 Elect Timothy Donahue Mgmt For For For 1.3 Elect Brian Duperreault Mgmt For For For 1.4 Elect Bruce Gordon Mgmt For For For 1.5 Elect Rajiv Gupta Mgmt For For For 1.6 Elect John Krol Mgmt For For For 1.7 Elect Brendan O'Neill Mgmt For For For 1.8 Elect William Stavropoulos Mgmt For For For 1.9 Elect Sandra Wijnberg Mgmt For For For 1.10 Elect Jerome York Mgmt For For For 1.11 Elect R. David Yost Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 AMENDMENTS TO THE Mgmt For For For COMPANY'S 2 INCENTIVE PLAN. U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Richard Davis Mgmt For For For 4 Elect Joel Johnson Mgmt For For For 5 Elect David O'Maley Mgmt For For For 6 Elect O'Dell Owens Mgmt For For For 7 Elect Craig Schnuck Mgmt For For For 8 Elect Patrick Stokes Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 ADVISORY VOTE TO APPROVE Mgmt For For For EXECUTIVE COMPENSATION PROGRAM. Ultra Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status UPL CUSIP9 903914109 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Watford Mgmt For For For 1.2 Elect Roger Brown Mgmt For For For 1.3 Elect W. Charles Helton Mgmt For For For 1.4 Elect Stephen McDaniel Mgmt For For For 1.5 Elect Robert Rigney Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Climate Change 4 Transaction of Other Business Mgmt For Against Against United Parcel Service, Inc. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP9 911312106 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect F. Duane Ackerman Mgmt For For For 1.2 Elect Michael Burns Mgmt For For For 1.3 Elect D. Scott Davis Mgmt For For For 1.4 Elect Stuart Eizenstat Mgmt For For For 1.5 Elect Michael Eskew Mgmt For For For 1.6 Elect William Johnson Mgmt For For For 1.7 Elect Ann Livermore Mgmt For For For 1.8 Elect Rudy Markham Mgmt For For For 1.9 Elect John Thompson Mgmt For For For 1.10 Elect Carol Tome Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Omnibus Incentive Mgmt For For For Compensation Plan United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Louis Chenevert Mgmt For For For 1.2 Elect George David Mgmt For For For 1.3 Elect John Faraci Mgmt For For For 1.4 Elect Jean-Pierre Garnier Mgmt For For For 1.5 Elect Jamie Gorelick Mgmt For For For 1.6 Elect Carlos Gutierrez Mgmt For For For 1.7 Elect Edward Kangas Mgmt For Withhold Against 1.8 Elect Charles Lee Mgmt For Withhold Against 1.9 Elect Richard McCormick Mgmt For For For 1.10 Elect Harold McGraw III Mgmt For For For 1.11 Elect Richard Myers Mgmt For For For 1.12 Elect H. Patrick Swygert Mgmt For For For 1.13 Elect André Villeneuve Mgmt For For For 1.14 Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS 3 SHAREOWNER PROPOSAL: ShrHoldr Against Against For OFFSETS FOR FOREIGN MILITARY SALES VERITAS Software Corporation Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP9 871503108 09/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Brown Mgmt For For For 1.2 Elect William Coleman, III Mgmt For For For 1.3 Elect Frank Dangeard Mgmt For For For 1.4 Elect Geraldine Laybourne Mgmt For For For 1.5 Elect David Mahoney Mgmt For For For 1.6 Elect Robert Miller Mgmt For For For 1.7 Elect George Reyes Mgmt For For For 1.8 Elect Daniel Schulman Mgmt For For For 1.9 Elect John Thompson Mgmt For For For 1.10 Elect V. Paul Unruh Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 2008 Employee Stock Purchase Mgmt For For For Plan 4 Amendment to the Senior Executive Mgmt For For For Incentive Plan 5 Ratification of Auditor Mgmt For For For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrión Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Sandra Moose Mgmt For For For 5 Elect Joseph Neubauer Mgmt For For For 6 Elect Donald Nicolaisen Mgmt For For For 7 Elect Thomas O'Brien Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect John Snow Mgmt For For For 12 Elect John Stafford Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Mgmt For For For Compensation 15 2009 Long-Term Incentive Plan Mgmt For For For 16 2009 Short-Term Incentive Plan Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Elimination of Stock Options 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 20 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 21 Shareholder Proposal Regarding ShrHoldr Against Against For the Approval of Survivor Benefits (Golden Coffins) Wal-Mart Stores Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP9 931142103 06/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For Against Against 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Allen Questrom Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation and Gender Identity Expression Anti- Bias Policy 18 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Superior Performance 19 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 20 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Political Contributions and Expenditures Report 21 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 22 Shareholder Proposal Regarding ShrHoldr Against Against For Incentive Compensation in the Form of Stock Options Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ARNOLD 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 4 ELECTION OF DIRECTOR: Mgmt For For For JUDITH L. ESTRIN 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. IGER 6 ELECTION OF DIRECTOR: Mgmt For For For STEVEN P. JOBS 7 ELECTION OF DIRECTOR: FRED Mgmt For For For H. LANGHAMMER 8 ELECTION OF DIRECTOR: Mgmt For Against Against AYLWIN B. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. MATSCHULLAT 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. PEPPER, JR. 12 ELECTION OF DIRECTOR: ORIN Mgmt For For For C. SMITH 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2005 Stock Mgmt For Against Against Incentive Plan 15 Amendment to the 2002 Executive Mgmt For For For Performance Plan 16 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions Reporting 17 TO APPROVE THE ShrHoldr Against Against For SHAREHOLDER PROPOSAL RELATING TO DEATH BENEFIT PAYMENTS. 18 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Waste Management, Inc. Ticker Security ID: Meeting Date Meeting Status WMI CUSIP9 94106L109 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Pastora Cafferty Mgmt For For For 2 Elect Frank Clark Mgmt For For For 3 Elect Patrick Gross Mgmt For For For 4 Elect John Pope Mgmt For For For 5 Elect W. Robert Reum Mgmt For For For 6 Elect Steven Rothmeier Mgmt For For For 7 Elect David Steiner Mgmt For For For 8 Elect Thomas Weidemeyer Mgmt For For For 9 Ratification of Auditor Mgmt For Against Against 10 Amendment to the Employee Stock Mgmt For For For Purchase Plan 11 2009 Stock Incentive Plan Mgmt For For For 12 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditures 13 Shareholder Proposal Regarding ShrHoldr Against For Against Elimination of Supermajority Voting Weatherford International Ltd. Ticker Security ID: Meeting Date Meeting Status WFT CUSIP9 H27013103 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bernard Duroc-Danner Mgmt For For For 2 Elect David Butters Mgmt For For For 3 Elect Nicholas Brady Mgmt For For For 4 Elect William Macaulay Mgmt For For For 5 Elect Robert Millard Mgmt For For For 6 Elect Robert Moses, Jr. Mgmt For For For 7 Elect Robert Rayne Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. BAKER II 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 3 ELECTION OF DIRECTOR: LLOYD Mgmt For For For H. DEAN 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ENGEL 5 ELECTION OF DIRECTOR: Mgmt For For For ENRIQUE HERNANDEZ, JR. 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD M. JAMES 7 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. JOSS 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. MCCORMICK 10 ELECTION OF DIRECTOR: Mgmt For For For MACKEY J. MCDONALD 11 ELECTION OF DIRECTOR: Mgmt For For For CYNTHIA H. MILLIGAN 12 ELECTION OF DIRECTOR: Mgmt For For For NICHOLAS G. MOORE 13 ELECTION OF DIRECTOR: PHILIP Mgmt For For For J. QUIGLEY 14 ELECTION OF DIRECTOR: Mgmt For For For DONALD B. RICE 15 ELECTION OF DIRECTOR: Mgmt For For For JUDITH M. RUNSTAD 16 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 17 ELECTION OF DIRECTOR: Mgmt For For For ROBERT K. STEEL 18 ELECTION OF DIRECTOR: JOHN Mgmt For For For G. STUMPF 19 ELECTION OF DIRECTOR: Mgmt For For For SUSAN G. SWENSON 20 Advisory Vote on Executive Mgmt For For For Compensation 21 Ratification of Auditor Mgmt For For For 22 Amendment to the Long-Term Mgmt For For For Incentive Compensation Plan 23 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 24 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. Wisconsin Energy Corporation Ticker Security ID: Meeting Date Meeting Status WEC CUSIP9 976657106 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Bergstrom Mgmt For For For 1.2 Elect Barbara Bowles Mgmt For For For 1.3 Elect Patricia Chadwick Mgmt For For For 1.4 Elect Robert Cornog Mgmt For For For 1.5 Elect Curt Culver Mgmt For For For 1.6 Elect Thomas Fischer Mgmt For For For 1.7 Elect Gale Klappa Mgmt For For For 1.8 Elect Ulice Payne, Jr. Mgmt For For For 1.9 Elect Frederick Stratton, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Wyndham Worldwide Corporation Ticker Security ID: Meeting Date Meeting Status WYN CUSIP9 98310W108 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Holmes Mgmt For Withhold Against 1.2 Elect Myra Biblowit Mgmt For Withhold Against 1.3 Elect Pauline Richards Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Equity and Mgmt For For For Incentive Plan 4 Shareholder Proposal Regarding ShrHoldr Against For Against Approval of Severance Agreements 5 Shareholder Proposal Regarding an ShrHoldr Against For Against Independent Board Chairman Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The Putnam Fund for Growth and Income By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
